

Exhibit 10.11




















THE LINCOLN ELECTRIC COMPANY
EMPLOYEE SAVINGS PLAN


As Amended and Restated Effective January 1, 2017




























- i -

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I -
DEFINITIONS AND CONSTRUCTION
1
1.1
Definitions
1
(1)
Account and Sub-Account
1
(2)
Administrative Committee or Committee
1
(3)
Administrator or Plan Administrator
1
(4)
Automatic Salary Reduction Agreement
1
(5)
Base Compensation
1
(6)
Before-Tax Contributions
1
(7)
Beneficiary
2
(8)
Board
2
(9)
Bonus Compensation
2
(10)
Break in Service and 1-Year Break in Service
2
(11)
Code
3
(12)
Company
3
(13)
Compensation
3
(14)
Controlled Group
3
(15)
Controlled Group Member
3
(16)
Covered Employee
3
(17)
Death Beneficiary
4
(18)
Disability
4
(19)
Eligible Employee
5
(20)
Eligible Rollover Distribution
5
(21)
Employee
5
(22)
Employer
6
(23)
Employer Contributions
6
(24)
Employment
6
(25)
Employment Commencement Date
6
(26)
Employment Severance and Employment Severance Date
7
(27)
Enrollment Date
7
(28)
ERISA
7
(29)
ESOP
7
(30)
Former Weartech Plan Participant
7
(31)
FSP Compensation
7
(32)
FSP Contributions
8
(33)
FSP Participant
8
(34)
FSP Plus Contributions
8
(35)
FSP Plus Participant
8
(36)
Fiduciary
8
(37)
Hardship
9
(38)
Highly Compensated Employee
9
(39)
Holdings Stock
10
(40)
Holdings Stock Fund
10
(41)
Hour of Service
10



- 1 -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




(42)
Instrument of Adoption
11
(43)
Investment Committee
11
(44)
Investment Funds
11
(45)
Matching Contribution Participant
11
(46)
Matching Employer Contributions
11
(47)
Matching Employer Percentage
11
(48)
Member
12
(49)
Named Fiduciaries
12
(50)
Nonelective Contribution Participant
12
(51)
Nonelective Employer Contributions
12
(52)
Normal Retirement Date
12
(53)
Plan
12
(54)
Plan Year
12
(55)
Prior ESOP Contributions
12
(56)
Qualified Nonelective Contributions
12
(57)
Reemployment Commencement Date
13
(58)
Retirement Annuity Program
13
(59)
Retirement Choice
13
(60)
Rollover Contributions
13
(61)
Salary Reduction Agreement
13
(62)
Self-Directed Investment Account
13
(63)
Spouse
14
(64)
Transitional Contribution Participant
14
(65)
Transitional Employer Contributions
14
(66)
Trust
14
(67)
Trust Agreement
14
(68)
Trustee
14
(69)
Trust Fund
14
(70)
Valuation Date
14
(71)
Vested Interest
14
(72)
Vesting Service
16
(73)
Weartech Plan
17
(74)
Weartech Prior Matching Contributions
17
(75)
Year of Eligibility Service
17
(76)
Year of Vesting Service
18
1.2
Construction
18
ARTICLE II -
ELIGIBILITY AND MEMBERSHIP
20
2.1
Eligible Employees
20
2.2
Commencement of Membership
20
2.3
Enrollment Pursuant to an Automatic Salary Reduction Agreement
22
2.4
Duration of Membership
23
2.5
FSP Participation
23
2.6
FSP Plus Participation
24



- 2 -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




2.7
Matching Contribution Participation
24
2.8
Nonelective Contribution Participation
24
2.9
Transitional Contribution Participation
25
2.10
Re-Employed Employees
25
2.11
Transferred Employees
27
ARTICLE III -
BEFORE-TAX AND ROLLOVER CONTRIBUTIONS
28
3.1
Amount of Contributions
28
3.2
Payments to Trustee
28
3.3
Changes in Contributions
29
3.4
Suspension and Resumption of Contributions
29
3.5
Excess Deferrals
29
3.6
Excess Before-Tax Contributions
30
3.7
Excess Matching Employer Contributions
32
3.8
Monitoring Procedures
34
3.9
Rollover Contributions
35
3.10
Transfers of Assets to this Plan from Other Plans
36
3.11
Catch-Up Before-Tax Contributions
37
ARTICLE IV -
EMPLOYER CONTRIBUTIONS
38
4.1
Amount of Matching Employer Contributions
38
4.2
Time of Matching Employer Contributions
38
4.3
Allocation of Matching Employer Contributions
38
4.4
Qualified Nonelective Contributions
39
4.5
Allocation of Qualified Nonelective Contributions
39
4.6
Nonelective Employer Contributions
39
4.7
Allocation of Nonelective Employer Contributions
40
4.8
Transitional Employer Contributions
41
4.9
Allocation of Transitional Employer Contributions
42
4.10
Return of Contributions to Employers
42
4.11
Maximum Additions
43
4.12
Definitions
45
4.13
FSP Contributions
45
4.14
Allocation of FSP Contributions
45
4.15
FSP Plus Contributions
46
4.16
Allocation of FSP Plus Contributions
46
ARTICLE V -
INVESTMENTS
48
5.1
Investment Funds
48
5.2
Account; Sub-Account
49
5.3
Reports
49
5.4
Valuation of Investment Funds
49
5.5
Investment of Contributions
50
5.6
Directions to Trustee
51
5.7
Loans to Members
51



- 3 -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.8
Dividends on Holdings Stock
55
ARTICLE VI -
DISTRIBUTIONS
56
6.1
Distributions
56
6.2
Distributions on Death While an Employee
56
6.3
Distributions on Employment Severance
56
6.4
Distributions on Death after Employment Severance
59
6.5
Distributions Pursuant to a QDRO
60
6.6
Latest Time of Distribution
60
6.7
Withdrawals
66
6.8
Effect of Five Consecutive 1-Year Breaks in Service on Vesting Service
68
6.9
Transfers of Eligible Rollover Distributions
68
6.10
Distribution of Holdings Stock
69
6.11
Transfers of Assets from this Plan to Other Plans
70
6.12
Distributions to Certain Individuals Performing Military Service
70
ARTICLE VII -
ADMINISTRATION OF THE TRUST FUND
71
7.1
The Trust Fund
71
7.2
No Guarantee Against Loss
71
7.3
Payment of Benefits
71
7.4
No Diversion of Trust Fund
72
ARTICLE VIII -
COMMITTEES
73
8.1
Composition of Committees
73
8.2
Certification of Members
73
8.3
Formalities of Committee Action
73
8.4
Adoption of Rules
74
8.5
Functions and Duties of Administrative Committee
74
8.6
Reliance on Records
75
8.7
Revocability of Administrative Committee Action
75
8.8
Responsibilities of Investment Committee
76
8.9
Compensation and Expenses
76
8.10
Uniform Administration
76
ARTICLE IX -
CLAIMS PROCEDURES
77
9.1
Method of Filing Claim
77
9.2
Notification to Claimant
77
9.3
Review Procedure
77
ARTICLE X -
ADMINISTRATION OF THE PLAN AND FIDUCIARY RESPONSIBILITIES
79
10.1
Responsibility for Administration
79
10.2
Named Fiduciaries
79
10.3
Delegation of Fiduciary Responsibilities
79
10.4
Immunities
80
10.5
Limitation on Exculpatory Provisions
80
ARTICLE XI -
MISCELLANEOUS
81
11.1
Spendthrift Provisions
81
11.2
Facility of Payment
81



- 4 -

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




11.3
No Enlargement of Employment Rights
81
11.4
Merger or Transfer of Assets
82
11.5
Action by Company
82
11.6
Severability Provision
82
11.7
Correction of Errors
82
11.8
Military Service
82
11.9
Recovery of Overpayments
82
11.10
Limitations on Investments and Transactions/Conversions
83
11.11
Electronic Media
84
ARTICLE XII -
OTHER EMPLOYERS
85
12.1
Adoption by Other Employers
85
12.2
Costs and Expenses
85
12.3
Withdrawal of Employer
85
ARTICLE XIII -
AMENDMENT OR TERMINATION
87
13.1
Right to Amend or Terminate
87
13.2
Procedure for Termination or Amendment
87
13.3
Distribution Upon Termination
87
13.4
Amendment Changing Vesting Schedule
87
13.5
Nonforfeitable Amounts
88
13.6
Prohibition on Decreasing Accrued Benefits
88
ARTICLE XIV -
RULES REGARDING HOLDINGS STOCK
89
14.1
Voting Holdings Stock
89
14.2
Sale of Holdings Stock
89
14.3
Tender Offer for Holdings Stock
89
ARTICLE XV -
TOP-HEAVY PLAN REQUIREMENTS
91
15.1
Definitions
91
(1)
Aggregation Group
91
(2)
Compensation
91
(3)
Defined Benefit Plan
91
(4)
Defined Contribution Plan
91
(5)
Determination Date
91
(6)
Former Key Employee
91
(7)
Key Employee
91
(8)
Non-Key Employee
91
(9)
Permissive Aggregation Group
91
(10)
Required Aggregation Group
92
(11)
Top-Heavy Account Balance
92
(12)
Top-Heavy Group
92
(13)
Top-Heavy Plan
92
15.2
Determination of Top-Heavy Status
93
15.3
Top-Heavy Plan Requirements
93
15.4
Minimum Vesting Requirement
93
15.5
Minimum Contribution Requirement
94
15.6
Coordination With Other Plans
1



- 5 -

--------------------------------------------------------------------------------





THE LINCOLN ELECTRIC COMPANY
EMPLOYEE SAVINGS PLAN


The Lincoln Electric Company, an Ohio corporation, hereby amends and restates
this profit sharing plan known as The Lincoln Electric Company Employee Savings
Plan (the “Plan”), effective as of January 1, 2017. The Plan was originally
effective as of November 1, 1994.
Plan History
The Lincoln Electric Company previously sponsored The Lincoln Electric Company
Employee Stock Ownership Plan (the “Frozen Plan”). On July 1, 1997, the Frozen
Plan was merged into the Plan and all participant accounts in the Frozen Plan
were transferred to the Plan. These assets are reflected in the Prior ESOP
Contributions account under the Plan.
Effective December 20, 2001, the Plan was amended to provide that the Holdings
Stock Fund is intended to be a stock bonus plan as defined in Treasury
Regulation Section 1.401-1(b)(1)(iii) and a non-leveraged employee stock
ownership plan satisfying the requirements of sections 401(a), 409(e), (h) and
(o), and 4975(e)(7) of the Code. Notwithstanding the foregoing, the Prior ESOP
Contributions Sub-Accounts held under the Plan will continue to reflect only
amounts relating to the Frozen Plan.
Effective as of August 29, 2016, pursuant to an Instrument of Merger entered
into by The Lincoln Electric Company and Weartech International, Inc., the
Weartech International, Inc. 401(k) Plan (the “Weartech Plan”) was merged with
and into the Plan and all accounts held under the Weartech Plan were transferred
to the Plan.


- 6 -

--------------------------------------------------------------------------------







ARTICLE I -DEFINITIONS AND CONSTRUCTION



1.1    Definitions. The following terms when used in the Plan and the Trust
Agreement with initial capital letters, unless the context clearly indicates
otherwise, shall have the following respective meanings:
(1)    Account and Sub-Account: See Section 5.2.
(2)    Administrative Committee or Committee: The committee provided for in
Section 8.1, which shall have the functions and duties specified in Section 8.5.
(3)    Administrator or Plan Administrator: The Administrator of the Plan, as
defined in section 3(16)(A) of ERISA and section 414(g) of the Code, shall be
the Company, which may delegate all or any part of its powers, duties and
authorities in such capacity (without ceasing to be the Administrator of the
Plan) as hereinafter provided.
(4)    Automatic Salary Reduction Agreement: An arrangement under the Plan which
an Employee is deemed to have entered into and pursuant to which the Employee is
deemed to have agreed to reduce, or forgo an increase in, his Base Compensation
and his Employer agrees to contribute to the Trust the amount so reduced or
foregone as a Before-Tax Contribution.
(5)    Base Compensation: The regular salary and/or wages and overtime,
commissions, vacation pay, shift and incentive premiums and regular pay
adjustments paid to an Employee by the Employers, specifically excluding,
however, Bonus Compensation, reimbursed expenses and other special payments.
Unless otherwise indicated herein, an Employee’s Base Compensation shall be
calculated prior to any reduction thereof made pursuant to a Salary Reduction
Agreement or an Automatic Salary Reduction Agreement, as applicable, under the
Plan, pursuant to any agreement under section 125 of the Code or as a result of
“deemed 125 compensation” within the meaning of Revenue Ruling 2002-27.
Effective as of January 1, 2009, the term “Base Compensation” shall not include
any differential wage payments (within the meaning of section 3401(h)(2) of the
Code) made to an Employee by the Employers.
(6)    Before-Tax Contributions: The contributions made pursuant to Section 3.1
of the Plan and elective deferral contributions made to the Weartech Plan on
behalf of Former Weartech Plan Participants. Except as otherwise specifically
provided in the Plan, the term “Before-Tax


- 1 -

--------------------------------------------------------------------------------




Contributions” when used herein shall include all Catch-Up Before-Tax
Contributions, as defined in Section 3.11.
(7)    Beneficiary: A Member’s Death Beneficiary or any other person who, after
the death of a Member, is entitled to receive any benefit payable with respect
to such Member.
(8)    Board: The Board of Directors of the Company.
(9)    Bonus Compensation: Bonuses paid to an Employee by the Employers in
connection with an Employer’s or the Employers’ regular incentive compensation
program, excluding special payments such as signing bonuses, retention bonuses
and other similar payments. Unless otherwise indicated herein, an Employee’s
Bonus Compensation shall be calculated prior to any reduction thereof made
pursuant to a Salary Reduction Agreement under the Plan, pursuant to any
agreement under section 125 of the Code or as a result of “deemed 125
compensation” within the meaning of Revenue Ruling 2002-27.
(10)    Break in Service and 1-Year Break in Service: An Employee incurs a Break
in Service on his Employment Severance Date and a 1‑Year Break in Service if he
fails to perform an Hour of Service for a Controlled Group Member during the
12‑month period beginning on such Employment Severance Date; provided, however,
that an Employee whose Employment Severance occurs by reason of his resignation,
retirement or discharge shall not incur a Break in Service (or a 1‑Year Break in
Service) if during the 12‑month period commencing with his Employment Severance
Date (or, if such Employment Severance occurs during a period of absence
referred to in Section 1.1(26)(b), during the 12 month period commencing with
the first day of such period of absence) he performs an Hour of Service for a
Controlled Group Member. If an Employee is absent from work (a) by reason of the
pregnancy of the Employee, (b) by reason of the birth of a child of the
Employee, (c) by reason of the placement of a child with the Employee in
connection with the adoption of such child by the Employee, or (d) for purposes
of caring for a child for a period beginning immediately following the birth or
placement of such child, such Employee shall not, solely by reason of such
absence, be considered to have incurred a Break in Service until the expiration
of the consecutive 24‑month period commencing on the first day of such absence
and shall incur a 1‑Year Break in Service if he does not perform an Hour of
Service during the 12‑month period immediately following such 24‑month period.
With respect to a Former Weartech Plan


- 2 -

--------------------------------------------------------------------------------




Participant, for periods prior to August 29, 2016, the term “Break in Service”
shall mean “Break in Vesting Service” (as defined in the Weartech Plan).
(11)    Code: The Internal Revenue Code of 1986, as it has been and may be
amended from time to time.
(12)    Company: The Lincoln Electric Company, an Ohio corporation.
(13)    Compensation:
(a)    The total Base Compensation and Bonus Compensation paid to an Employee by
the Employers.
(b)    Effective as of January 1, 2002, notwithstanding the foregoing,
Compensation of an Employee taken into account for any purpose for any Plan Year
shall not exceed $200,000 (as adjusted for cost-of-living increases in
accordance with section 401(a)(17)(B) of the Code).
(14)    Controlled Group: The Employers and any and all other corporations,
trades and/or businesses, the employees of which together with Employees of an
Employer are required by section 414 of the Code to be treated as if they were
employed by a single employer.
(15)    Controlled Group Member: Each corporation or unincorporated trade or
business that is or was a member of the Controlled Group, but only during such
period as it is or was such a member of the Controlled Group.
(16)    Covered Employee: An Employee of an Employer, excluding, however, (a)
any “leased employee” (as defined in Section 1.1(20)) of such Employer, (b)
prior to July 1, 1995, any Employees of the Harris Calorific Division of the
Company, (c) any Employees of J.W. Harris Co., Inc. other than Employees of its
Harris Products Group employed at its Gainesville location (formerly the Harris
Calorific Division of J.W. Harris Co., Inc.) and (d) any Disabled Employee.
Notwithstanding the preceding provisions of this Section 1.1(16) or any other
provision of the Plan to the contrary, (i) no Employee of Smart Force, LLC or of
the Harris Products Group of J.W. Harris Co., Inc. employed at its Gainesville
location (formerly the Harris Calorific Division of J.W. Harris Co., Inc.),
whose Employment Commencement Date, Reemployment Commencement Date or date of
transfer to such company or location occurs on or after May 1, 2007 shall be a
“Covered Employee” under the Plan for any period of time on or after such
Employment Commencement Date, Reemployment Commencement Date or date of
transfer, (ii) no Employee of Smart Force, LLC or


- 3 -

--------------------------------------------------------------------------------




of the Harris Products Group of J.W. Harris Co., Inc. employed at its
Gainesville location (formerly the Harris Calorific Division of J.W. Harris Co.,
Inc.), who made an irrevocable election, pursuant to the retirement choice
provided by J.W. Harris Co., Inc. in 2007, to become eligible to participate in
the J.W. Harris Co., Inc. Profit Sharing/401(k) Plan effective as of January 1,
2008, shall be a “Covered Employee” under the Plan for any period of time on or
after January 1, 2008, and (iii) no Employee of the Seal Seat division of
Lincoln Global, Inc. whose Employment Commencement Date, Reemployment
Commencement Date or date of transfer to such company or location occurs on or
after May 1, 2013 shall be a “Covered Employee” under the Plan for any period of
time on or after such Employment Commencement Date, Reemployment Commencement
Date or date of transfer.
(17)    Death Beneficiary: A Member’s Spouse or, if he has no Spouse or if his
Spouse consents (in the manner hereinafter described in this Subsection) to the
designation hereinafter provided for in this Subsection, such person or persons
other than, or in addition to, his Spouse as may be designated by a Member as
his Death Beneficiary under the Plan. Such a designation may be made, revoked or
changed only by an instrument (in form acceptable to the Committee) that is
signed by the Member, that, if he has a Spouse, includes his Spouse’s written
consent to the action to be taken pursuant to such instrument (unless such
action results in the Spouse being named as the Member’s sole Death
Beneficiary), and that is filed with the Committee before the Member’s death. A
Spouse’s consent required by this Subsection shall be signed by the Spouse,
shall acknowledge the effect of such consent, shall be witnessed by any person
designated by the Committee as a Plan representative or by a notary public and
shall be effective only with respect to such Spouse. At any time when all the
persons designated by the Member as his Death Beneficiary have ceased to exist
or if the Member has not made an effective Death Beneficiary designation
pursuant to this Subsection, his Death Beneficiary shall be his Spouse or, if he
does not then have a Spouse, his estate.
(18)    Disability: In the case of a Member who is a Former Weartech Plan
Participant, Disability means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or has lasted or can be expected to last
for a continuous period of not less than twelve months. The permanence and
degree of such impairment must be supported by medical evidence satisfactory to
the Administrative


- 4 -

--------------------------------------------------------------------------------




Committee. In the case of all other Members, a Member shall be considered to
have incurred a Disability if he is eligible for and receives disability
insurance benefits under the Federal Social Security Act. A Former Weartech Plan
Participant who is eligible for and receives disability insurance benefits under
the Federal Social Security Act shall be deemed to have incurred a Disability. A
Member who incurs a Disability is “Disabled”.
(19)    Eligible Employee: An Employee who is eligible to have his Employer make
Before-Tax Contributions for him to the Trust as provided in Article II of the
Plan.
(20)    Eligible Rollover Distribution: Any distribution of all or any portion
of the balance to the credit of the distributee, except (a) any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
distributee or the joint lives (or joint life expectancies) of the distributee
and the distributee’s designated beneficiary, or for a specified period of ten
years or more, (b) any distribution to the extent the distribution is required
under section 401(a)(9) of the Code, (c) the portion of any distribution that
consists of after-tax employee contributions or contributions made to a
designated Roth account (as defined in section 402A of the Code), (d) any
distribution that is made upon hardship of the Employee and (e) such other
amounts specified in Treasury regulations or Internal Revenue Service rulings,
notices or announcements issued under section 402(c) of the Code.
(21)    Employee: An employee of a Controlled Group Member and, to the extent
required by section 414(n) of the Code, any person who is a “leased employee” of
a Controlled Group Member. For purposes of this Subsection, a “leased employee”
means any person who, pursuant to an agreement between a Controlled Group Member
and any other person (“leasing organization”), has performed services for the
Controlled Group Member on a substantially full‑time basis for a period of at
least one year, and such services are performed under the primary direction and
control of the Controlled Group Member. Contributions or benefits provided a
leased employee by the leasing organization that are attributable to services
performed for a Controlled Group Member will be treated as provided by the
Controlled Group Member. A leased employee will not be considered an Employee of
a Controlled Group Member, however, if (a) leased employees do not constitute
more than 20 percent of the Controlled Group Member’s nonhighly compensated work
force (within the meaning of section 414(n)(5)(C)(ii) of the Code) and (b) such
leased employee is covered by a money purchase pension plan maintained by the
leasing organization that provides (i) a


- 5 -

--------------------------------------------------------------------------------




nonintegrated employer contribution rate of at least 10 percent of compensation
(including amounts contributed pursuant to a salary reduction agreement that are
excludable from the leased employee’s gross income under section 125, section
402(e)(3), section 402(h) or section 403(b) of the Code), (ii) immediate
participation, and (iii) full and immediate vesting. The term “Employee” shall
not include (a) any person rendering services solely as a director, (b) any
person who is classified by the Employer or a Controlled Group Member as an
independent contractor, or (c) any person who is a nonresident alien and who
receives no earned income (within the meaning of section 911(b) of the Code)
from the Employer or a Controlled Group Member that constitutes income from
sources within the United States (within the meaning of section 861(a)(3) of the
Code).
(22)    Employer: The Company and any other Controlled Group Member adopting the
Plan pursuant to Article XII.
(23)    Employer Contributions: Matching Employer Contributions as described in
Section 4.1 (and in any Instrument of Adoption), Qualified Nonelective
Contributions as described in Section 4.4, Nonelective Employer Contributions as
described in Section 4.6, Transitional Employer Contributions as described in
Section 4.8, FSP Contributions as described in Section 4.13 and FSP Plus
Contributions as described in Section 4.15.
(24)    Employment: An Employee’s Employment shall equal the total aggregate
periods of his regular, full-time employment with an Employer. Periods of
Employment are aggregated on the basis that one calendar month of Employment
equals one month and each additional 30 days of Employment equals one month.
Notwithstanding the foregoing, periods of employment with Vernon Tool Co., LTD
prior to November 30, 2007, shall not be treated as Employment for any purpose
under the Plan. Further notwithstanding the foregoing, (a) in the case of an
Employee of Kaliburn, Inc. Employment shall include periods of employment with
ITT Corporation prior to November 14, 2012, provided that such Employee was an
“Employee” (as defined in the Plan) on November 14, 2012, and (b) in the case of
a Former Weartech Plan Participant who is an Employee on August 29, 2016,
Employment shall include periods of regular, full-time employment with Weartech
International, Inc. prior to August 29, 2016.
(25)    Employment Commencement Date: The date on which an Employee first
performs an Hour of Service for a Controlled Group Member.


- 6 -

--------------------------------------------------------------------------------




(26)    Employment Severance and Employment Severance Date: An Employment
Severance occurs on the earlier of (a) the date on which an Employee’s
employment with the Controlled Group is terminated because of death,
resignation, retirement or discharge or (b) the first anniversary of the first
day of a period in which the Employee remains absent from employment (with or
without pay) with the Controlled Group for any reason other than death,
resignation, retirement or discharge; and the date on which an Employee’s
Employment Severance occurs shall be referred to as his Employment Severance
Date.
(27)    Enrollment Date: The first day of each month; provided, however, that in
any case where pursuant to Section 3.1(1) the Administrative Committee has
provided for separate elections to reduce Base Compensation and Bonus
Compensation, “Enrollment Date” with respect to Bonus Compensation shall mean
the date designated by the Administrative Committee, which date shall not be
later than the day before the date that such Bonus Compensation is determined.
(28)    ERISA: The Employee Retirement Income Security Act of 1974, as amended.
(29)    ESOP: The Holdings Stock Fund which is intended to be a stock bonus plan
as defined in Treasury Regulation Section 1.401-1(b)(1)(iii) and a non-leveraged
employee stock ownership plan satisfying the requirements of sections 401(a),
409(e), (h) and (o), and 4975(e)(7) of the Code.
(30)    Former Weartech Plan Participant: Any person who immediately prior to
the effective time of the merger of the Weartech Plan into this Plan had amounts
held on his behalf in one or more accounts maintained under the Weartech Plan.
(31)    FSP Compensation: For a Plan Year commencing prior to January 1, 2017,
the regular salary and/or wages, including overtime, vacation pay, shift and
incentive premiums and regular pay adjustments but excluding commissions and
Bonus Compensation, received by an FSP Participant or an FSP Plus Participant
from the Employer during the Plan Year while an FSP Participant or an FSP Plus
Participant, as applicable, provided, however, that for the initial Plan Year
that an Employee first becomes either an FSP Participant or an FSP Plus
Participant (excluding an Employee who first becomes an FSP Participant on July
16, 2006), FSP Compensation shall be deemed to include the regular salary and/or
wages, including overtime, vacation pay, shift and incentive premiums and
regular pay adjustments but excluding commissions and Bonus Compensation,
received by the Employee from the Employer for the two calendar months preceding


- 7 -

--------------------------------------------------------------------------------




the date that he became an FSP Participant or FSP Plus Participant; and,
provided, further, however, that for the Plan Year commencing January 1, 2016,
FSP Compensation shall be deemed to include any regular salary and/or wages,
including overtime, vacation pay, shift and incentive premiums and regular pay
adjustments but excluding commissions and Bonus Compensation, received by the
Employee from the Employer in January of 2017 that was earned prior to January
1, 2017 while the Employee was an FSP Participant or an FSP Plus Participant, as
applicable. Notwithstanding the foregoing, (a) FSP Compensation shall not
include any amounts received from J.W. Harris Co., Inc. (or prior to May 1,
2006, Harris Calorific, Inc.), Lincoln Global, Inc., Torchmate, Inc., Smart
Force, LLC (or prior to January 1, 1999, the Harris Calorific Division or the
Seal Seat Division of the Company) or Easom Automation Systems, Inc., provided,
however, that FSP Compensation shall include amounts received from Lincoln
Global, Inc. that are earned prior to January 1, 2017 by an FSP Participant or
an FSP Plus Participant who continues to be treated as an Employee of the
Company, as provided in the Plan as in effect prior to January 1, 2017, (b) FSP
Compensation shall not include any amounts received from Kaliburn, Inc. for
periods prior to January 1, 2013 or after December 31, 2016, and (c) FSP
Compensation of an Employee taken into account for any purpose under the Plan
for any Plan Year shall not exceed $200,000 (as adjusted for cost-of-living
increases in accordance with section 401(a)(17)(B) of the Code). Effective as of
January 1, 2009 and prior to January 1, 2017, the term “FSP Compensation” shall
not include any differential wage payments (within the meaning of section
3401(h)(2) of the Code) received by an FSP Participant or an FSP Plus
Participant from the Employer.
(32)    FSP Contributions: Employer Contributions described in Section 4.13.
(33)    FSP Participant: An Employee who prior to January 1, 2017 was an “FSP
Participant” as such term was defined under the Plan as in effect prior to
January 1, 2017.
(34)    FSP Plus Contributions: Employer Contributions described in Section
4.15.
(35)    FSP Plus Participant: An Employee who prior to January 1, 2017 was an
“FSP Plus Participant” as such term was defined under the Plan as in effect
prior to January 1, 2017.
(36)    Fiduciary: Any person who (a) exercises any discretionary authority or
discretionary control respecting management of the Plan or exercises any
authority or control respecting management or disposition of the Trust Fund,
(b) renders investment advice for fee or other compensation, direct or indirect,
with respect to the Trust Fund, or has authority or responsibility


- 8 -

--------------------------------------------------------------------------------




to do so, or (c) has any discretionary authority or discretionary responsibility
in the administration of the Plan or the Trust Fund. The term “Fiduciary” shall
also include any person to whom a Named Fiduciary delegates any of its or his
fiduciary responsibilities hereunder in accordance with the provisions of the
Plan or Trust Agreement.
(37)    Hardship: Financial need on the part of a Member on account of:
(a)    expenses for (or necessary to obtain) medical care that would be
deductible under section 213(d) of the Code (determined without regard to
whether the expenses exceed 7.5% of adjusted gross income);
(b)    costs directly related to the purchase (excluding mortgage payments) of a
principal residence for the Member;
(c)    the payment of tuition and related educational fees and room and board
expenses for up to the next 12 months of post‑secondary education for the
Member, his Spouse, children, or dependents (as defined in section 152 of the
Code and, for taxable years beginning on or after January 1, 2005, without
regard to section 152(b)(1), (b)(2) or (d)(1)(B) of the Code);
(d)    payments necessary to prevent the eviction of the Member from his
principal residence or foreclosure on the mortgage of the Member’s principal
residence;
(e)    payments for burial or funeral expenses for the Member’s deceased parent,
Spouse, children or dependents (as defined in section 152 of the Code, and, for
taxable years beginning on or after January 1, 2005, without regard to section
152(d)(1)(B) of the Code);
(f)    expenses for the repair of damage to the Member’s principal residence
that would qualify for the casualty deduction under section 165 of the Code
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or
(g)    any other financial need that the Commissioner of Internal Revenue,
through the publication of revenue rulings, notices and other documents of
general applicability, may from time to time designate as a deemed immediate and
heavy financial need.
(38)    Highly Compensated Employee:
(a)    For a particular Plan Year, any Employee (i) who, during the current or
preceding Plan Year, was at any time a 5-percent owner (as such term is defined
in section 416(i)(1) of the Code), or (ii) for the preceding Plan Year, received
compensation from the


- 9 -

--------------------------------------------------------------------------------




Controlled Group in excess of the amount in effect for such Plan Year under
section 414(q)(1)(B) of the Code.
(b)    “Highly Compensated Employee” shall include a former Employee whose
Employment with the Controlled Group terminated prior to the Plan Year and who
was a Highly Compensated Employee for the Plan Year in which his employment
terminated or for any Plan Year ending on or after his 55th birthday.
(c)    For purposes of this Subsection, the term “compensation” shall mean,
effective on and after January 1, 1998, an Employee’s compensation under
Section 4.11(3).
(39)    Holdings Stock: Stock that constitutes “qualifying employer securities,”
including voting or non-voting common stock of Lincoln Electric Holding, Inc.
The term “qualifying employer securities,” as defined in Section 409(l) of the
Code, means common stock issued by the Employer (or by a Controlled Group
Member) which is readily tradable on an established securities market. If there
is no common stock which meets the requirements of the previous sentence, the
term “employer securities” means common stock issued by the Employer (or by a
Controlled Group Member) having a combination of voting power and dividend
rights equal to or in excess of (i) that class of common stock of the Employer
(or of any such Controlled Group Member) having the greatest voting power, and
(ii) that class of common stock of the Employer (or of any such Controlled Group
Member) having the greatest dividend rights.
(40)    Holdings Stock Fund: The Investment Fund within the Trust that is
intended to be invested primarily in Holdings Stock and in which is held
Holdings Stock allocated to a Member’s Account (or Sub-Account).
(41)    Hour of Service:
(a)    For all purposes other than determining whether an Employee has been
credited with a Year of Eligibility Service, an “Hour of Service” shall mean an
hour for which an Employee is paid, or entitled to payment, by one or more
Controlled Group Members for the performance of duties as an Employee.
(b)    For purposes of determining whether an Employee has been credited with a
Year of Eligibility Service, an “Hour of Service” shall mean:
(i)    Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for a Controlled Group Member. These hours shall be


- 10 -

--------------------------------------------------------------------------------




credited to the Employee for the computation period or periods in which the
duties are performed;
(ii)    Each hour for which an Employee is paid, or entitled to payment, by a
Controlled Group Member on account of a period of time during which no duties
are performed (irrespective of whether the employment relationship has
terminated) due to vacation, holiday, illness, incapacity (including
disability), layoff, jury duty, military duty, or leave of absence. Hours under
this subparagraph shall be calculated and credited pursuant to Section
2530.200b-2 of the Department of Labor Regulations, which are incorporated
herein by this reference; and
(iii)    Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by a Controlled Group Member. The same Hours of
Service shall not be credited both under subparagraph (i) or (ii) above, as the
case may be, and under this subparagraph (iii). These hours shall be credited to
the Employee for the computation period or periods to which the award or
agreement pertains, rather than the computation period in which the award,
agreement, or payment is made.
(42)    Instrument of Adoption: The instrument referred to in Section 12.1.
(43)    Investment Committee: The committee provided for in Section 8.1 which
shall have the responsibilities specified in Section 8.8.
(44)    Investment Funds: Any of the investment funds established by the
Investment Committee under Section 5.1.
(45)    Matching Contribution Participant: An Employee who has become and
continues to be a Matching Contribution Participant in accordance with the
provisions of Article II.
(46)    Matching Employer Contributions: The contributions made pursuant to
Section 4.1 of the Plan (or pursuant to any Instrument of Adoption) and employer
matching contributions made to the Weartech Plan on behalf of Former Weartech
Plan Participants who are Employees on August 29, 2016.
(47)    Matching Employer Contribution Percentage: One hundred (100) percent or
such other percentage applicable to a particular Employer’s employees (or group
of employees) as approved by the Administrative Committee and specified in the
Employer’s Instrument of Adoption.


- 11 -

--------------------------------------------------------------------------------




The applicable Matching Employer Contribution Percentage shall be applied as
provided in Section 4.1 (or the Employer’s Instrument of Adoption) against
Before-Tax Contributions made for a Plan Year that are not in excess of the
percentage of Compensation specified in Section 4.1 or in the Employer’s
Instrument of Adoption. Except as otherwise specifically provided in the Plan or
an Instrument of Adoption, if an Employer’s Instrument of Adoption does not
specify a Matching Employer Contribution Percentage, the applicable percentage
shall be one hundred (100) percent.
(48)    Member: An Employee who has become and continues to be a Member of the
Plan in accordance with the provisions of Article II.
(49)    Named Fiduciaries: The persons designated in or pursuant to Section
10.2.
(50)    Nonelective Contribution Participant: An Employee who has become and
continues to be a Nonelective Contribution Participant in accordance with the
provisions of Article II.
(51)    Nonelective Employer Contributions: The contributions made pursuant to
Section 4.6 of the Plan.
(52)    Normal Retirement Date: The date on which a Member attains age 60.
(53)    Plan: The Lincoln Electric Company Employee Savings Plan, the terms and
provisions of which are herein set forth, as the same may be amended,
supplemented or restated from time to time. The Plan shall consist of two
portions, the ESOP and the remainder of the Plan which is a profit sharing plan.
(54)    Plan Year: November 1, 1994 through December 31, 1994 and thereafter, a
calendar year.
(55)    Prior ESOP Contributions: Amounts attributable to contributions, plus
gains and losses thereon that were held prior to July 1, 1997 in The Lincoln
Electric Company Employee Stock Ownership Plan, a frozen profit sharing plan
which was merged into the Plan effective January 1, 1997.
(56)    Qualified Nonelective Contributions: A contribution made by an Employer
pursuant to Section 4.4 that (a) Members eligible to share therein may not elect
to receive in cash until distribution from the Plan, (b) are nonforfeitable when
made, (c) are distributable only in accordance with the distribution rules
applicable to Before‑Tax Contributions and (d) are paid to the Trust Fund during
the Plan Year for which made or within the time following the close of such Plan
Year that


- 12 -

--------------------------------------------------------------------------------




is prescribed by law for the filing by an Employer of its federal income tax
return (including extensions thereof).
(57)    Reemployment Commencement Date: The date following an Employee’s Break
in Service on which he again performs an Hour of Service for a Controlled Group
Member.
(58)    Retirement Annuity Program: The Lincoln Electric Company Retirement
Annuity Program.
(59)    Retirement Choice: The choice provided by the Company in June 2006 to
Employees who were Participating Members (as such term is defined in the
Retirement Annuity Program) under the Retirement Annuity Program and certain
Employees who were eligible to become Participating Members under the Retirement
Annuity Program, with respect to the retirement benefits that would be earned by
such Employees during their employment on and after July 16, 2006. The choice
given to an Employee described in the preceding sentence was to have his
retirement benefit attributable to his employment on and after July 16, 2006
determined by (a) a continuation of the terms of the Retirement Annuity Program
applicable to such Employee on July 15, 2006, or the terms of the Retirement
Annuity Program that would have been applicable to the Employee if he had been a
Participating Member in the Retirement Annuity Program on July 15, 2006, and FSP
Contributions hereunder if he was eligible therefor prior to July 16, 2006 or
would have been eligible therefor prior to July 16, 2006 if he had been a
Participating Member in the Retirement Annuity Program on July 15, 2006, or (b)
the RAP 1.25% Formula (as defined in the Retirement Annuity Program) under the
Retirement Annuity Program and FSP Plus Contributions hereunder. The election
made pursuant to the choice described in this Section 1.1(59) shall be
irrevocable.
(60)    Rollover Contributions: Cash or cash equivalents received and held by
the Trustee pursuant to the provisions of Section 3.9 and rollover contributions
made to the Weartech Plan by Former Weartech Plan Participants.
(61)    Salary Reduction Agreement: An arrangement made under the Plan pursuant
to which an Employee agrees to reduce, or to forego an increase in, his
Compensation and his Employer agrees to contribute to the Trust the amount so
reduced or foregone as a Before‑Tax Contribution.
(62)    Self-Directed Investment Account: A self-directed investment account, as
described in Section 5.1, that is an Investment Fund within the Trust.


- 13 -

--------------------------------------------------------------------------------




(63)    Spouse: The person to whom a Member is legally married at the specified
time; provided, however, that a former Spouse may be treated as a Spouse or
surviving Spouse to the extent required under the terms of a qualified domestic
relations order (as defined in section 414(p) of the Code).
(64)    Transitional Contribution Participant: An Employee who has become and
continues to be a Transitional Contribution Participant in accordance with the
provisions of Article II. Transitional Contribution Participants described in
Section 2.9(1)(b)(i) are also referred to herein as a “Transitional RAP
Participants,” and Transitional Contribution Participants described in Section
2.9(1)(b)(ii) are also referred to herein as “Transitional Kaliburn
Participants.”
(65)    Transitional Employer Contributions: The contributions made pursuant to
Section 4.8 of the Plan.
(66)    Trust: The trust created by the Trust Agreement and known as The Lincoln
Electric Company Savings Plan Trust.
(67)    Trust Agreement: The Trust Agreement between the Company and the Trustee
providing among other things for the Trust and the investment of the Trust Fund,
as such Trust Agreement may be amended or restated from time to time, or any
trust agreement superseding the same. The Trust Agreement is hereby incorporated
in the Plan by reference.
(68)    Trustee: The trustee or trustees under the Trust Agreement or its or
their successor or successors in trust under such Trust Agreement.
(69)    Trust Fund: The trust estate held by the Trustee under the provisions of
the Plan and the Trust Agreement, without distinction as to principal or income.
(70)    Valuation Date: Each day on which the New York Stock Exchange is open
for trading.
(71)    Vested Interest: The portion of a Member’s Account that has not
previously been withdrawn by him or distributed to or for him and that (a) is
derived from his Before-Tax Contributions, Rollover Contributions, Prior ESOP
Contributions, Qualified Nonelective Contributions, Nonelective Employer
Contributions and Transitional Employer Contributions and nonforfeitable at all
times, (b) is derived from Matching Employer Contributions and (i) in the case
of a Member employed by the Company, Welding, Cutting, Tools & Accessories, LLC,
Lincoln Electric Cutting Systems, Inc., Kaliburn, Inc., J.W. Harris Co., Inc.,
Smart Force, LLC, Vizient


- 14 -

--------------------------------------------------------------------------------




Manufacturing Solutions, Inc. and Lincoln Global, Inc. (but only with respect to
employees of its Seal Seat division whose Employment Commencement Date,
Reemployment Commencement Date or date of transfer to such company or location
occurred prior to May 1, 2013 and with respect to employees in its licensing
department) is nonforfeitable at all times, or (ii) in the case of all other
Members is (A) 0% nonforfeitable prior to the Member’s completion of three Years
of Vesting Service and (B) 100% nonforfeitable on and after the Member’s
completion of three Years of Vesting Service, and (c) is derived from FSP
Contributions and FSP Plus Contributions and is (i) 0% nonforfeitable prior to
the Member’s completion of three Years of Vesting Service and (ii) 100%
nonforfeitable on and after the Member’s completion of three Years of Vesting
Service. Notwithstanding the foregoing, in the case of a Member who is an
Employee on January 1, 2017, the portion of such Member’s Account that is
derived from FSP Contributions and FSP Plus Contributions shall be 100%
nonforfeitable on January 1, 2017. Further notwithstanding the foregoing, in the
case of a Former Weartech Plan Participant who is an Employee on August 29,
2016, the portion of such Former Weartech Plan Participant’s Account that is
derived from Matching Employer Contributions shall be 20% nonforfeitable on and
after completion of two Years of Vesting Service and 100% nonforfeitable on and
after completion of three Years of Vesting Service. A Member whose Vested
Interest is less than 100% nonforfeitable under the preceding provisions of this
Subsection shall nonetheless have a 100% nonforfeitable interest in his entire
Account upon his attainment of age 60 while an Employee, upon his death while an
Employee, upon his death while performing ‘qualified military service’ (as
defined in Section 11.8) and upon his incurrence of a Disability while an
Employee. Further notwithstanding the foregoing, but subject to section 6.3(7),
in the case of a Former Weartech Plan Participant who is not an Employee on
August 29, 2016, the portion of such Former Weartech Plan Participant’s Account
that is derived from Weartech Prior Matching Contributions shall be
nonforfeitable in accordance with the following table based on his Years of
Vesting Service at any particular time:


- 15 -

--------------------------------------------------------------------------------






Years of Vesting Service
Percent of Weartech Prior Matching Contributions Nonforfeitable 

Less than 2
0%
2 but less than 3
20%
3 but less than 4
40%
4 but less than 5
60%
5 but less than 6
80%
6 or more
100%



(72)    Vesting Service:
(a)    An Employee’s Vesting Service shall equal the total of his periods of
employment with the Controlled Group beginning with his Employment Commencement
Date or his Reemployment Commencement Date, if applicable, and ending on his
next following Employment Severance Date, except that if an Employee whose
Employment Severance occurs by reason of his resignation, retirement or
discharge performs an Hour of Service for a Controlled Group Member during the
12 consecutive month period beginning on his Employment Severance Date, the
period beginning on such Employment Severance Date and ending on the date on
which he performs such Hour of Service shall be deemed to be employment with the
Controlled Group; provided, however, that if such Employee’s Employment
Severance occurs by reason of his resignation, retirement or discharge during a
period of absence referred to in Section 1.1(26)(b), the period beginning on his
Employment Severance Date and ending on the date on which he performs such Hour
of Service shall not be deemed to be employment with the Controlled Group unless
such Hour of Service is performed within 12 months of the date on which such
period of absence commenced.
(b)    Notwithstanding the foregoing paragraph (a), (i) in the case of any
Employee who has a Break in Service and who does not have a nonforfeitable right
to a benefit under the Plan, Years of Vesting Service before his Break in
Service shall not be taken into account only if the number of his consecutive
1‑Year Breaks in Service equals or exceeds the greater of five or the aggregate
number of his Years of Vesting Service before his Break in Service; and such
aggregate number of his Years of Vesting Service before his Break in Service
shall not include any Years of Vesting Service not required to be taken into
account under this


- 16 -

--------------------------------------------------------------------------------




paragraph by reason of any prior Break in Service, and (ii) an Employee shall
not be credited with Vesting Service for any period after the termination of the
Plan as to him.
(c)    In determining the number of an Employee’s Years of Vesting Service, all
periods of his employment with the Controlled Group (whether or not consecutive)
counted as Vesting Service pursuant to this Subsection shall (subject to the
provisions of Sections 6.3(6) and 6.8) be aggregated on the basis that 365 days
of such employment shall equal a Year of Vesting Service and that each
additional 30 days of such employment shall equal one‑twelfth of a Year of
Vesting Service.
(d)    Anything in the Plan to the contrary notwithstanding, an Employee shall
be credited with such Vesting Service not otherwise credited to him under the
Plan as may be required by applicable law.
(e)    Further notwithstanding any other provision of the Plan to the contrary,
in the case of an Employee of Kaliburn, Inc., Years of Vesting Service shall
also include periods of employment with ITT Corporation prior to November 14,
2012, provided that such Employee was an “Employee” (as defined in the Plan) on
November 14, 2012.
(f)    Further notwithstanding any other provision of the Plan to the contrary,
with respect to any Former Weartech Plan Participant, (i) Years of Vesting
Service shall include service credited for vesting purposes under the Weartech
Plan as of December 31, 2015 (excluding any service that is disregarded under
the terms of the Weartech Plan) and (ii) for the Plan Year commencing January 1,
2016, Vesting Service shall be credited in accordance with Treasury Regulation
section 1.410(a)-7(g).
(73)    Weartech Plan: The Weartech International, Inc. 401(k) Plan, as in
effect immediately prior to its merger into the Plan effective as of August 29,
2016.
(74)    Weartech Prior Matching Contributions: Employer matching contributions
made to the Weartech Plan on behalf of Former Weartech Plan Participants who are
not Employees on August 29, 2016.
(75)    Year of Eligibility Service: An Employee shall be credited with a Year
of Eligibility Service when he is credited with at least 1,000 Hours of Service
in the 12-month period beginning with the Employment Commencement Date and, if
applicable, his Reemployment Commencement Date, either of which 12-month periods
shall be the “Initial Eligibility Computation Period.”


- 17 -

--------------------------------------------------------------------------------




Whether or not an Employee is entitled to be credited with 1,000 Hours of
Service during an Initial Eligibility Computation Period, such Employee shall be
credited with a Year of Eligibility Service if he is credited with at least
1,000 Hours of Service during the Plan Year that includes the first anniversary
of his Employment Commencement Date or Reemployment Commencement Date (whichever
is applicable) or any Plan Year thereafter; provided, however, that an Employee
who is credited with 1,000 Hours of Service in both the Initial Eligibility
Computation Period and the Plan Year that includes the first anniversary of his
Employment Commencement Date or Reemployment Commencement Date (whichever is
applicable) shall be credited with two Years of Eligibility Service. For
purposes of this Section 1.1(75), the term “Hour of Service” has the meaning set
forth in Section 1.1(41)(b). Notwithstanding any other provision of the Plan to
the contrary, (a) in the case of an Employee of Kaliburn, Inc., Years of
Eligibility Service shall also include periods of employment with ITT
Corporation prior to November 14, 2012, provided that such Employee was an
“Employee” (as defined in the Plan) on November 14, 2012, and (b) in the case of
a Former Weartech Plan Participant, Years of Eligibility Service shall include
any service credited for eligibility purposes under the Weartech Plan
immediately prior to August 29, 2016.
(76)    Year of Vesting Service: As defined in Section 1.1(72).



1.2    Construction.
(1)    Unless the context otherwise indicates, the masculine wherever used in
the Plan or Trust Agreement shall include the feminine and neuter.
(2)    Where headings have been supplied to portions of the Plan and the Trust
Agreement (other than the headings to the Subsections in Section 1.1), they have
been supplied for convenience only and are not to be taken as limiting or
extending the meaning of any of such portions of such documents.
(3)    Wherever the word “person” appears in the Plan, it shall refer to both
natural and legal persons.
(4)    A number of the provisions hereof and of the Trust Agreement are designed
to contain provisions required or contemplated by certain federal laws and/or
regulations thereunder. All such provisions herein and in the Trust Agreement
are intended to have the meaning required or contemplated by such provisions of
such law or regulations and shall be construed in accordance


- 18 -

--------------------------------------------------------------------------------




with valid regulations and valid published governmental rulings and
interpretations of such provisions. In applying such provisions hereof or of the
Trust Agreement, each Fiduciary may rely (and shall be protected in relying) on
any determination or ruling made by any agency of the United States Government
that has authority to issue regulations, rulings or determinations with respect
to the federal law thus involved.
(5)    Except to the extent federal law controls, the Plan and Trust Agreement
shall be governed, construed and administered according to the laws of the State
of Ohio. All persons accepting or claiming benefits under the Plan or Trust
Agreement shall be bound by and deemed to consent to their provisions.
(6)    This amendment and restatement of the Plan is generally effective as of
January 1, 2017. However, certain provisions of this amendment and restatement
of the Plan are effective as of some other date. The provisions of this
amendment and restatement of the Plan that are effective prior to January 1,
2017 shall be deemed to amend the corresponding provisions of the Plan as in
effect before this amendment and restatement and all amendments thereto. Events
occurring before the applicable effective date of any provision of this
amendment and restatement of the Plan shall be governed by the applicable
provision of the Plan in effect on the date of the event.
(7)    The benefits payable with respect to an Employee or former Employee whose
employment with the Controlled Group terminated, including by reason of death,
before January 1, 2017 (and who is not rehired by a Controlled Group Member
thereafter) shall be determined by and paid in accordance with the terms and
provisions of the Plan as in effect at the date of such termination, except to
the extent that certain provisions of the Plan, as amended and restated as of
January 1, 2017 apply to such individual as a result of applicable law or the
context clearly requires the application of such provision to such individual.


- 19 -

--------------------------------------------------------------------------------





ARTICLE II -    ELIGIBILITY AND MEMBERSHIP



2.1    Eligible Employees. Each Covered Employee who is an Eligible Employee
under the Plan on January 1, 2017 shall continue to be an Eligible Employee
under the Plan after January 1, 2017 so long as he remains a Covered Employee.
Each other Employee shall become an Eligible Employee under the Plan on the
first Enrollment Date on which he is a Covered Employee. Prior to January 1,
2017, each Employee was eligible to become an Eligible Employee under the Plan
on the first Enrollment Date on which he met the following requirements:
(1)    he was a Covered Employee, and
(2)    either (a) he had been in Employment for at least six consecutive months,
or (b) he had been credited with one Year of Eligibility Service.
Notwithstanding the preceding provisions of this Section, for purposes of
becoming an Eligible Employee prior to January 1, 2017, the requirement of
Subsection (2) of this Section was waived in the case of an Employee who (i) was
employed by Applied Robotics, Inc. immediately prior to becoming an employee of
Torchmate, Inc. or (ii) was an Employee of Easom Automation Systems, Inc. on
January 1, 2015. Further, notwithstanding the preceding provisions of this
Section, a Former Weartech Plan Participant was eligible to become an Eligible
Employee on August 29, 2016 upon the merger of the Weartech Plan into the Plan
if he satisfied the requirements of Subsections (1) and (2) of this Section at
such time.



2.2    Commencement of Membership.
(1)    Any Eligible Employee may enroll in the Plan for purposes of having his
Employer make Before-Tax Contributions for him to the Trust on the Enrollment
Date on which he is initially eligible or on any subsequent Enrollment Date by
filing with the Administrative Committee at least 30 days (or such shorter
period as the Committee shall determine) before such Date an enrollment form
prescribed by the Committee, which form shall include (a) the desired effective
date of the Eligible Employee’s enrollment in the Plan, (b) his agreement
commencing on or after the effective date to have his Employer make Before-Tax
Contributions for him to the Trust, (c) his authorization to his Employer to
withhold from his Compensation payable on or after such effective date, any
designated Before-Tax Contributions and to pay the same to the Trust, and (d)
his direction that the


- 20 -

--------------------------------------------------------------------------------




Before-Tax Contributions and Employer Contributions, if any, made by or for him
be invested (to the extent permitted under the Plan) in any one of the
investment options permitted by Section 5.5. Notwithstanding the foregoing, an
Eligible Employee who is employed by Vernon Tool Co., LTD on January 1, 2009 and
who otherwise meets the requirements to participate in the Plan on such date may
enroll in the Plan for purposes of having his Employer make Before-Tax
Contributions for him to the Trust on February 1, 2009 or any Enrollment Date
thereafter. An Eligible Employee who enrolls as provided in this Subsection (1)
shall become a Member, if he is not otherwise a Member under the Plan.
Notwithstanding the foregoing, a Former Weartech Plan Participant who becomes an
Eligible Employee on August 29, 2016 and who on August 19, 2016 had in effect an
election under the Weartech Plan to have a percentage of his compensation
contributed as before-tax contributions, shall become a Member on August 29,
2016 and his elected percentage (in effect on August 19, 2016) under the
Weartech Plan shall continue in effect under the Plan, until changed or
suspended pursuant to Section 3.3 or Section 3.4, with respect to his
Compensation to be contributed as Before-Tax Contributions under the Plan,
provided, however, that if such elected percentage under the Weartech Plan was
greater than 100%, such percentage shall be reduced to 80% with respect to his
Compensation to be contributed as Before-Tax Contributions under the Plan.
(2)    The following Employees shall be deemed to have enrolled as a Member for
purposes of having his Employer make Before-Tax Contributions from his Base
Compensation to the Trust pursuant to an Automatic Salary Reduction Agreement in
accordance with the provisions of Section 2.3:
(a)    each Employee of The Lincoln Electric Company who is an Eligible Employee
pursuant to Section 2.1 on a date in December 2011 designated by the
Administrative Committee, and who as of such date does not have an affirmative
election in effect under the Plan to have Before-Tax Contributions withdrawn
from his Base Compensation and contributed to the Plan on his behalf; and
(b)    each Employee of The Lincoln Electric Company who becomes (or again
becomes) an Eligible Employee on or after January 1, 2012.
An Eligible Employee who is deemed to have enrolled pursuant to this Section
2.2(2) and Section 2.3 for purposes of having his Employer make Before-Tax
Contributions from his Base


- 21 -

--------------------------------------------------------------------------------




Compensation may separately elect (but shall not be deemed to have elected) to
enroll pursuant to Section 2.2(1) for purposes of having his Employer make
Before-Tax Contributions from his Bonus Compensation.
(3)    Notwithstanding the preceding provisions of this Section, an Eligible
Employee who is not enrolled in the Plan as provided in Subsection (1) or
Subsection (2) shall be eligible to have Qualified Nonelective Contributions, if
any, made on his behalf and shall become a Member, if he is not otherwise a
Member under the Plan, on the Enrollment Date on which he is initially eligible
pursuant to Section 2.1.
(4)    A Former Weartech Plan Participant who had an account under the Weartech
Plan immediately prior to the effective time of the merger of the Weartech Plan
into this Plan but does not become a Member pursuant to Subsection (1), shall
become a Member on August 29, 2016 upon such merger, but shall not be eligible
to have Before-Tax Contributions made for him unless he is an Eligible Employee
and enrolls in the Plan in accordance with Subsection (1).



2.3    Enrollment Pursuant to an Automatic Salary Reduction Agreement.
(1)    The effective date of an Eligible Employee’s enrollment pursuant to an
Automatic Salary Reduction Agreement as provided Section 2.2(2) shall be the
first Enrollment Date that is as soon as administratively practicable after the
end of the election period specified in the notice described in Section 2.3(2).
Notwithstanding any other provision of this Article II to the contrary, an
Automatic Salary Reduction Agreement shall not become effective for any Eligible
Employee who, within the election period specified in the notice described in
Section 2.3(2) and in accordance with the procedures established by the
Administrative Committee, enters into a Salary Reduction Agreement with respect
to his Base Compensation or makes an election not to have Before-Tax
Contributions contributed to the Trust on his behalf with respect to his Base
Compensation.
(2)    At least 30 days (and not more than 90 days) before (a) the effective
date of an Eligible Employee’s enrollment pursuant to an Automatic Salary
Reduction Agreement and (b) the first day of each Plan Year (or at such other
time or times as is required or permitted under applicable law), the
Administrative Committee (or its delegate) shall provide each Employee of The
Lincoln Electric Company, who is (or will become) an Eligible Employee, notice
of his deemed enrollment pursuant to Sections 2.2(2) and 2.3(1), which
notification shall include the following: (i) the


- 22 -

--------------------------------------------------------------------------------




percentage of Before-Tax Contributions that will be made on his behalf under
Section 3.1 with respect to his Base Compensation if an Automatic Salary
Reduction Agreement goes into effect, (ii) his right to reject such deemed
enrollment and enter into a Salary Reduction Agreement with respect to his Base
Compensation within the period specified in the notice or to elect within the
period specified in the notice not to have Before-Tax Contributions made on his
behalf with respect to his Base Compensation, (iii) the Investment Fund in which
such Before-Tax Contributions shall be invested in the absence of any investment
election (which Investment Fund shall be a ‘qualified default investment
alternative’ within the meaning of Department of Labor regulations), and (iv)
such other information as may be required by applicable law.



2.4    Duration of Membership. An Employee shall cease to be an Eligible
Employee when he ceases to be a Covered Employee. An Employee shall cease to be
a Nonelective Contribution Participant upon the date he ceases to be a Covered
Employee who is described in Section 2.8(1). An Employee shall cease to be a
Transitional Contribution Participant upon the date described in Section 2.9(2).
An Employee shall cease to be a Matching Contribution Participant when he ceases
to be a Covered Employee. An Employee shall cease to be a Member when he ceases
to be an Eligible Employee, a Nonelective Contribution Participant, a
Transitional Contribution Participant and a Matching Contribution Participant,
provided, however, that if after he ceases to be an Eligible Employee, a
Nonelective Contribution Participant, a Transitional Contribution Participant
and a Matching Contribution Participant, an Account continues to be maintained
for him, he shall (subject to Section 13.1) remain a Member for all purposes of
the Plan other than for purposes of making, or having his Employer make
Before-Tax, Rollover or Employer Contributions.



2.5    FSP Participation. Any Employee who was an FSP Participant on December
31, 2016 under the terms of the Plan then in effect shall not be an FSP
Participant at any time on or after January 1, 2017. Further, on and after
January 1, 2017 no Employee shall be eligible to become an FSP Participant.




- 23 -

--------------------------------------------------------------------------------





2.6    FSP Plus Participation. Any Employee who was an FSP Plus Participant on
December 31, 2016 under the terms of the Plan then in effect shall not be an FSP
Plus Participant at any time on or after January 1, 2017. Further, on and after
January 1, 2017 no Employee shall be eligible to become an FSP Plus Participant.



2.7    Matching Contribution Participation.
(1)    An Employee shall be eligible to become a Matching Contribution
Participant under this Plan on January 1, 2017 if he was an Eligible Employee
under the Plan immediately prior to January 1, 2017. Each other Employee shall
become a Matching Contribution Participant under this Plan on the first
Enrollment Date on which he meets the following requirements:
(a)    he is a Covered Employee, and
(b)    he has been in Employment for at least six consecutive months, or has
been credited with one Year of Eligibility Service.
Notwithstanding the preceding provisions of this Section, for purposes of
becoming a Matching Contribution Participant, the requirement of Subsection
(1)(b) of this Section shall be waived in the case of a Covered Employee
employed by Vizient Manufacturing Solutions, Inc. on January 1, 2017.
(2)    A Covered Employee shall be treated as a Matching Contribution
Participant only for those periods of time during which he is a Matching
Contribution Participant described in Subsection (1).



2.8    Nonelective Contribution Participation.
(1)    An Employee shall be eligible to become a Nonelective Contribution
Participant under this Plan if he meets the following requirements:
(a)    he is a Covered Employee who is employed by the Company, Welding,
Cutting, Tools & Accessories, LLC, Lincoln Electric Cutting Systems, Inc.,
Kaliburn, Inc., J.W. Harris Co., Inc., Smart Force, LLC and Lincoln Global,
Inc., and
(b)    he has been in Employment for at least six consecutive months, or has
been credited with one Year of Eligibility Service.


- 24 -

--------------------------------------------------------------------------------




(2)    An Employee who satisfies the requirements of Subsection (1) of this
Section on January 1, 2017 shall become a Nonelective Contribution Participant
and a Member (if he is not otherwise a Member under the Plan) on January 1,
2017. Each other Employee who satisfies the requirements of Subsection (1) of
this Section shall become a Nonelective Contribution Participant and a Member
(if he is not otherwise a Member under the Plan) as of the first Enrollment Date
on which he satisfies the requirements of Subsection (1) of this Section.
(3)    A Covered Employee shall be treated as a Nonelective Contribution
Participant only for those periods of time during which he is a Nonelective
Contribution Participant described in Subsection (1).



2.9    Transitional Contribution Participation.
(1)    An Employee shall be eligible to become a Transitional Contribution
Participant under this Plan on January 1, 2017 if he meets the following
requirements:
(a)    he is a Covered Employee under the Plan on January 1, 2017, provided that
he is not an Employee of J.W. Harris, Co., Inc., Smart Force, LLC, or the Seal
Seat division of Lincoln Global, Inc., and
(b)    either (i) immediately prior to the freeze of all benefit accruals under
the Retirement Annuity Program effective as of December 31, 2016, he was a
“covered employee” and “participant” under the Retirement Annuity Program (as
such terms were then defined under the Retirement Annuity Program) and eligible
to accrue a benefit thereunder or (ii) he was an FSP Plus Participant employed
by Kaliburn, Inc. on December 31, 2016 whose Years of Vesting Service under the
Plan includes periods of service with ITT Corporation or its predecessors prior
to January 1, 2006.
(2)    An Employee shall cease to be a Transitional Contribution Participant
under the Plan on the earliest of (a) his Employment Severance Date, (b) the
date he ceases to be a Covered Employee, or (c) the later of (i) the end of the
Plan Year that includes the date on which he completes 30 Years of Vesting
Service, or (ii) the close of business on December 31, 2021.



2.10    Re-Employed Employees.
(1)    Before-Tax Contributions. If a former Eligible Employee again becomes an
Eligible Employee, he may again enroll as provided in Section 2.2(1) on the
first Enrollment Date following


- 25 -

--------------------------------------------------------------------------------




the date he so again becomes an Eligible Employee by filing with the
Administrative Committee at least 30 days (or such shorter period as the
Committee shall determine) before such Enrollment Date an enrollment form
prescribed in Section 2.2(1). A former Eligible Employee who again becomes an
Eligible Employee and is employed by The Lincoln Electric Company but has not
enrolled for purposes of having his Employer make Before-Tax Contributions with
respect to his Base Compensation pursuant to the preceding sentence shall be
deemed to have enrolled pursuant to Section 2.2(2) and Section 2.3. A former
Employee who is not a former Eligible Employee may enroll as provided in Section
2.2(1) on the first Enrollment Date following the date he becomes an Eligible
Employee pursuant to Section 2.1, or if he is employed by The Lincoln Electric
Company and does not enroll for purposes of having his Employer make Before-Tax
Contributions with respect to Base Compensation, he shall be deemed to have
enrolled pursuant to Section 2.2(2) and Section 2.3.
(2)    FSP Contributions and FSP Plus Contributions. No Employee who is
reemployed on or after January 1, 2017 shall become or again become an FSP
Participant or an FSP Plus Participant.
(3)    Matching Employer Contributions. A former Matching Contribution
Participant who is reemployed as an Employee shall again become a Matching
Contribution Participant upon satisfaction of the requirements of Subsection
(1)(a) of Section 2.7.
(4)    Nonelective Employer Contributions. A former Nonelective Contribution
Participant who is reemployed as an Employee shall again become a Nonelective
Contribution Participant and a Member (if he is not otherwise a Member under the
Plan) upon satisfaction of the requirements of Subsection (1)(a) of Section 2.8.
(5)    Transitional Employer Contributions. A former Transitional Contribution
Participant who is reemployed as an Employee shall not be eligible to again
become a Transitional Contribution Participant.




- 26 -

--------------------------------------------------------------------------------





2.11    Transferred Employees.
(1)    Before-Tax Contributions. An Employee who transfers from non-covered
employment with the Controlled Group to employment as a Covered Employee shall
become an Eligible Employee under the Plan on the first Enrollment Date on which
he is a Covered Employee.
(2)    FSP Contributions and FSP Plus Contributions. No Employee who transfers
from non-covered employment with the Controlled Group to employment as a Covered
Employee on or after January 1, 2017 shall be eligible to become or again become
an FSP Participant or an FSP Plus Participant.
(3)    Matching Employer Contributions. An Employee who transfers from
non-covered employment with the Controlled Group to employment as a Covered
Employee shall become a Matching Contribution Participant upon satisfaction of
the requirements of Subsection (1) of Section 2.7.
(4)    Nonelective Employer Contributions. An Employee who transfers from
non-covered employment with the Controlled Group to employment as a Covered
Employee shall become a Nonelective Contribution Participant and a Member (if he
is not otherwise a Member under the Plan) upon satisfaction of the requirements
of Subsection (1) of Section 2.8.
(5)    Transitional Employer Contributions. An Employee who transfers from
non-covered employment with the Controlled Group to employment as a Covered
Employee after January 1, 2017 shall not be eligible to become a Transitional
Contribution Participant.


- 27 -

--------------------------------------------------------------------------------





ARTICLE III -    BEFORE-TAX AND ROLLOVER CONTRIBUTIONS



3.1    Amount of Contributions.
(1)    Upon enrollment pursuant to Section 2.2(1), a Member shall agree pursuant
to a Salary Reduction Agreement to have his Employer make Before-Tax
Contributions for him to the Trust of a specified percentage of between 1% and
80% of his Compensation in 1% increments through equal percentage pay period
reductions with respect to his Base Compensation and through payroll deduction
with respect to his Bonus Compensation. Unless otherwise provided pursuant to
procedures established by the Administrative Committee for a specified group or
groups of Members, the percentage elected by a Member pursuant to this
Subsection shall apply to the Member’s Base and Bonus Compensation. If the
Administrative Committee establishes procedures that provide for a specified
group of Members to make separate Before-Tax Contribution elections with respect
their Base Compensation and their Bonus Compensation, the Committee may permit
such Members to elect to contribute a whole dollar amount, rather than a
specified percentage, with respect to their Bonus Compensation.
(2)    Upon enrollment pursuant to Sections 2.2(2) and 2.3, a Member shall be
deemed to have elected pursuant to an Automatic Salary Reduction Agreement to
have his Employer make Before-Tax Contributions for him to the Trust in an
amount equal to 4% of his Base Compensation through equal percentage pay period
reductions.
(3)    If a Member’s Before-Tax Contributions must be reduced pursuant to
Sections 3.5 through 3.8 or the requirements of applicable law, his Before-Tax
Contributions as so reduced shall be the maximum percentage of his Compensation
permitted by such Sections or law notwithstanding the foregoing provisions of
this Section requiring that Before-Tax Contributions be made in specified
increments of his Compensation.



3.2    Payments to Trustee. Before‑Tax Contributions shall be transmitted to the
Trustee as soon as practicable, but in any event not later than the 15th
business day of the month following the month in which such Contributions would
otherwise have been paid to the Members.




- 28 -

--------------------------------------------------------------------------------





3.3    Changes in Contributions. The percentage designated, or deemed to have
been designated, by a Member pursuant to Section 3.1 shall continue in effect,
notwithstanding any changes in the Member’s Compensation. A Member may, however,
in accordance with the percentages permitted by Section 3.1, change the
percentage of his Compensation to be made as Before-Tax Contributions effective
as soon as practicable after such prior written notice of the change is filed
with the Administrative Committee as the Committee may require. In the case of
any Member for whom the Administrative Committee has provided pursuant to
Section 3.1(1) for a separate election to reduce the Member’s Bonus
Compensation, for each payment of Bonus Compensation the Member shall make an
election with respect to the percentage, or amount, if any, of each such payment
to be made as Before-Tax Contributions effective as soon as practicable after
such prior written is notice filed with the Administrative Committee as the
Committee may require.



3.4    Suspension and Resumption of Contributions. A Member may suspend his
Before‑Tax Contributions effective as of any future date upon such prior written
notice filed with the Administrative Committee as the Committee may require. A
Member who has suspended his Before‑Tax Contributions may, upon such prior
written notice filed with the Administrative Committee as the Committee may
require, resume making such Before‑Tax Contributions as of any Enrollment Date
if he is then an Eligible Employee and he has again enrolled pursuant to
Sections 2.2(1) and 3.1.



3.5    Excess Deferrals.
(1)    Notwithstanding the foregoing provisions of this Article III, a Member’s
Before‑Tax Contributions for any taxable year of such Member shall not exceed
the limitation in effect under section 402(g) of the Code (except to the extent
permitted under the Catch-Up Before-Tax Contribution provisions set forth in
Section 3.11 and section 414(v) of the Code). Except as otherwise provided in
this Section, a Member’s Before‑Tax Contributions for purposes of this Section
shall include (a) any employer contribution made under any qualified cash or
deferred arrangement as defined in section 401(k) of the Code to the extent not
includible in gross income for the taxable year under section 402(e)(3) of the
Code or, effective January 1, 2006, to the extent includible in gross income for
the taxable year under section 402A of the Code (determined without regard to
section 402(g) of the Code), (b) any employer contribution to the extent not
includible in


- 29 -

--------------------------------------------------------------------------------




gross income for the taxable year under section 402(h)(1)(B) of the Code
(determined without regard to section 402(g) of the Code), (c) any employer
contribution to purchase an annuity contract under section 403(b) of the Code
under a salary reduction agreement within the meaning of section 3121(A)(5)(D)
of the Code, and (d) any elective contributions under section 408(p)(2)(A)(i) of
the Code.
(2)    In the event that a Member’s Before‑Tax Contributions exceed the amount
described in Subsection (1) of this Section (hereinafter called the “excess
deferrals”), such excess deferrals (and any income allocable thereto through the
end of the Plan Year in which such excess deferrals were made) shall be
distributed to the Member by April 15 following the close of the taxable year in
which such excess deferrals occurred if (and only if), by April 15 following the
close of such taxable year the Member (a) allocates the amount of such excess
deferrals among the plans under which the excess deferrals were made and (b)
notifies the Administrative Committee of the portion allocated to this Plan.
(3)    In the event that a Member’s Before‑Tax Contributions under this Plan
exceed the amount described in Subsection (1) of this Section, or in the event
that a Member’s Before‑Tax Contributions made under this Plan do not exceed such
amount but he allocates a portion of his excess deferrals to his Before‑Tax
Contributions made to this Plan, Matching Employer Contributions, if any, made
with respect to such Before‑Tax Contributions (and any income applicable
thereto) shall be applied to reduce subsequent Matching Employer Contributions
made under the Plan.



3.6    Excess Before-Tax Contributions.
(1)    Notwithstanding the foregoing provisions of this Article III, for any
Plan Year,
(a)    the actual deferral percentage (as defined in Subsection (2) of this
Section) for the group of Highly Compensated Eligible Employees (as defined in
Subsection (3) of this Section) for such Plan Year shall not exceed the actual
deferral percentage for all other Eligible Employees for such Plan Year
multiplied by 1.25, or
(b)    the excess of the actual deferral percentage for the group of Highly
Compensated Eligible Employees for such Plan Year over the actual deferral
percentage for all other Eligible Employees for such Plan Year shall not exceed
2 percentage points, and the actual deferral percentage for the group of Highly
Compensated Eligible Employees for


- 30 -

--------------------------------------------------------------------------------




such Plan Year shall not exceed the actual deferral percentage for all other
Eligible Employees for such Plan Year multiplied by 2.
If two or more plans that include cash or deferred arrangements are considered
as one plan for purposes of section 401(a)(4) or 410(b) of the Code, such
arrangements included in such plans shall be treated as one arrangement for the
purposes of this Subsection; and if any Highly Compensated Eligible Employee is
a participant under two or more cash or deferred arrangements of the Controlled
Group, all such arrangements shall be treated as one cash or deferred
arrangement for purposes of determining the deferral percentage with respect to
such Eligible Employee and, effective January 1, 2006, in the event that such
arrangements have different plan years, all Before-Tax Contributions made during
the Plan Year under all such arrangements shall be aggregated. Notwithstanding
the foregoing, cash or deferred arrangements that are not permitted to be
aggregated under Treasury Regulations issued under section 401(k) of the Code
shall be treated as separate arrangements.
(2)    For the purposes of this Section, the actual deferral percentage for a
specified group of Eligible Employees for a Plan Year shall be the average of
the ratios (calculated separately for each Eligible Employee in such group) of
(a) the amount of Before‑Tax Contributions and, at the election of an Employer,
any Qualified Nonelective Contributions, actually paid to the Trust for each
such Eligible Employee for such Plan Year (including any “excess deferrals”
described in Section 3.5) to (b) the Eligible Employee’s compensation for such
Plan Year. For purposes of this Subsection (2), the term “compensation” shall
mean, effective on and after January 1, 1998, an Eligible Employee’s
compensation under Section 4.11(3). Notwithstanding the foregoing, for purposes
of this Subsection (2), Qualified Nonelective Contributions shall not be taken
into account for a Plan Year for any Eligible Employee who is not a Highly
Compensated Employee to the extent such Contributions exceed the product of such
Eligible Employee’s compensation and the greater of 5% or two times the Plan’s
“representative contribution rate” (as defined in Treasury Regulation Section
1.401(k)-2(a)(6)(iv)(B)).
(3)    For the purposes of this Section, the term “Highly Compensated Eligible
Employee” for a particular Plan Year shall mean any Highly Compensated Employee
who is an Eligible Employee.


- 31 -

--------------------------------------------------------------------------------




(4)    In the event that excess contributions (as such term is hereinafter
defined) are made to the Trust for any Plan Year, then, within the time
prescribed by applicable law, such excess contributions (and any income
allocable thereto through the end of the Plan Year in which such excess
contributions were made) shall be distributed to the Highly Compensated Eligible
Employees on the basis of the respective portions of the excess contributions
attributable to each such Highly Compensated Eligible Employee in order of the
dollar amount of Before-Tax Contributions made by or on behalf of such Highly
Compensated Eligible Employee beginning with the Highly Compensated Eligible
Employee with the highest dollar amount of Before-Tax Contributions. For the
purposes of this Subsection (4), the term “excess contributions” shall mean, for
any Plan year, the excess of (a) the aggregate amount of Before-Tax
Contributions actually paid to the Trust on behalf of Highly Compensated
Eligible Employees for such Plan Year over (b) the maximum amount of such
Before-Tax Contributions permitted for such Plan Year under Subsection (1) of
this Section, determined by hypothetically reducing Before-Tax Contributions
made on behalf of Highly Compensated Eligible Employees in order of their actual
deferral percentages (as defined in Section 3.6(2) beginning with the highest of
such percentages.
(5)    Matching Employer Contributions, if any, made with respect to a Member’s
excess contributions (and any income allocable thereto) shall be applied to
reduce subsequent Matching Employer Contributions made under the Plan.
(6)    The portion of the Plan that constitutes an employee stock ownership
plan, and that is mandatorily disaggregated from the balance of the Plan
pursuant to Treasury Regulation Section 1.401(k)-1(g)(11), shall be tested
separately under the provisions of this Section 3.6.



3.7    Excess Matching Employer Contributions.
(1)    Notwithstanding the foregoing provisions of this Article III or the
provisions of Article IV, for any Plan Year the contribution percentage (as
defined in Subsection (2) of this Section) for the group of Highly Compensated
Eligible Employees (as defined in Section 3.6(3)) for such Plan Year shall not
exceed the greater of (a) 125 percent of the contribution percentage for all
other Eligible Employees or (b) the lesser of 200 percent of the contribution
percentage for all other Eligible Employees, or the contribution percentage for
all other Eligible Employees plus 2 percentage points. If two or more plans of
the Controlled Group to which matching contributions,


- 32 -

--------------------------------------------------------------------------------




Employee after‑tax contributions or Before‑Tax Contributions (as defined in
Section 3.5(1)) are made are treated as one plan for purposes of section 410(b)
of the Code, such plans shall be treated as one plan for purposes of this
Subsection (1); and if a Highly Compensated Eligible Employee participates in
two or more plans of the Controlled Group to which such contributions are made,
all such contributions shall be aggregated for purposes of this Subsection (1)
and, effective January 1, 2006, in the event that such plans have different plan
years, all such contributions made during the Plan Year under all such plans
shall be aggregated. Notwithstanding the foregoing, plans that are not permitted
to be aggregated under Treasury Regulations issued under section 401(m) of the
Code shall be treated as separate plans.
(2)    For the purposes of this Section, the contribution percentage for a
specified group of Eligible Employees for a Plan Year shall be the average of
the ratios (calculated separately for each Eligible Employee in such group) of
(a) the sum of the Matching Employer Contributions and, at the election of an
Employer, any Before-Tax Contributions or Qualified Nonelective Contributions
paid under the Plan by or on behalf of each such Eligible Employee for such Plan
Year and not taken into account for such Plan Year under Section 3.6(2), to (b)
the Eligible Employee’s compensation (as defined in Section 3.6(2)) for such
Plan Year. Notwithstanding the foregoing, for purposes of this Subsection (2),
Qualified Nonelective Contributions shall not be taken into account for a Plan
Year for any Eligible Employee who is not a Highly Compensated Employee to the
extent such Contributions exceed the product of such Eligible Employee’s
compensation and the greater of 5% or two times the Plan’s “representative
contribution rate” (as defined in Treasury Regulation Section
1.401(m)-2(a)(6)(v)(B)).
(3)    In the event that excess aggregate contributions (as such term is
hereinafter defined) are made to the Trust for any Plan Year, then, prior to
March 15 of the following Plan Year, such excess aggregate contributions (and
any income allocable thereto through the end of the Plan Year in which such
excess aggregate contributions were made) shall be forfeited (if forfeitable)
and applied as provided in Section 6.3(5) or (if not forfeitable) shall be
distributed to the Highly Compensated Eligible Employees on the basis of the
respective portions of the excess aggregate contributions attributable to each
such Highly Compensated Eligible Employee in order of the dollar amount of
Matching Employer Contributions made with respect to Highly Compensated Eligible
Employees beginning with the Highly Compensated Eligible Employee with the
highest dollar


- 33 -

--------------------------------------------------------------------------------




amount of Matching Employer Contributions. For the purposes of this Subsection
(3), the term “excess aggregate contributions” shall mean, for any Plan Year,
the excess of (a) the aggregate amount of the Matching Employer Contributions
actually paid to the Trust by or on behalf of Highly Compensated Eligible
Employees for such Plan Year over (b) the maximum amount of such Matching
Employer Contributions permitted for such Plan Year under Subsection (1) of this
Section, determined by hypothetically reducing Matching Employer Contributions
made by or on behalf of Highly Compensated Eligible Employees in order of their
actual contribution percentages (as defined in Section 3.7(2)) beginning with
the highest of such percentages.
(4)    The determination of excess aggregate contributions under this Section
shall be made after (a) first determining the excess deferrals under this
Section 3.5 and (b) then determining the excess contributions under Section 3.6.
(5)    The portion of the Plan that constitutes an employee stock ownership
plan, and that is mandatorily disaggregated from the balance of the Plan
pursuant to Treasury Regulation Section 1.401(m)-1(b)(3)(ii), shall be tested
separately under the provisions of this Section 3.7.



3.8    Monitoring Procedures.
(1)    In order to ensure that at least one of the actual deferral percentages
specified in Section 3.6(1) and at least one of the contribution percentages
specified in Section 3.7(1) are satisfied for each Plan Year, the Company may
monitor (or cause to be monitored) the amount of Before-Tax Contributions and
Matching Employer Contributions, if any, being made to the Plan for each
Eligible Employee during each Plan Year. In the event that the Company
determines that neither of such actual deferral percentages or neither of such
contribution percentages will be satisfied for a Plan Year, the Before-Tax
Contributions and/or Matching Employer Contributions made thereafter for each
Highly Compensated Eligible Employee (as defined in Section 3.6(3)) shall be
reduced (pursuant to non-discriminatory rules adopted by the Company) to the
extent necessary to decrease the actual deferral percentage and/or contribution
percentage for Highly Compensated Eligible Employees for such Plan Year to a
level which satisfies either of the actual deferral percentages and/or either of
the contribution percentages.


- 34 -

--------------------------------------------------------------------------------




(2)    In order to ensure that excess deferrals (as such term is defined in
Section 3.5(2)) shall not be made to the Plan for any taxable year for any
Member, the Company may monitor (or cause to be monitored) the amount of
Before‑Tax Contributions being made to the Plan for each Member during each
taxable year and may take such action (pursuant to non‑discriminatory rules
adopted by the Company) to prevent Before‑Tax Contributions made for any Member
under the Plan for any taxable year from exceeding the maximum amount applicable
under Section 3.5(1).
(3)    In applying the limitations set forth in Sections 3.6 and 3.7, the
Company may, at its option, utilize such testing procedures as may be permitted
under sections 401(a)(4), 401(k), 401(m) or 410(b) of the Code, including,
without limitation, (a) aggregation of the Plan with one or more other qualified
plans of the Controlled Group, (b) inclusion of qualified matching
contributions, qualified nonelective contributions or elective deferrals
described in, and meeting the requirements of, Treasury regulations under
sections 401(k) and 401(m) of the Code to any other qualified plan of the
Controlled Group in applying the limitations set forth in Sections 3.6 and 3.7,
(c) effective January 1, 1999, exclusion of all Eligible Employees (other than
Highly Compensated Eligible employees) who have not met the minimum age and
service requirements of section 410(a)(1)(A) of the Code in applying the
limitations set forth in Sections 3.6 and 3.7, or (d) any permissible
combination thereof.



3.9    Rollover Contributions.
(1)    The Trustee shall, at the direction of the Company, receive and
thereafter hold and administer as Rollover Contributions and part of the Trust
Fund (a) for a Covered Employee, all or any portion of an Eligible Rollover
Distribution that was distributed to the Covered Employee, or is transferred at
the request of the Covered Employee, from a qualified trust described in section
401(a) of the Code, an annuity plan described in section 403(a) of the Code, an
annuity contract described in section 403(b) of the Code, or an eligible plan
described in section 457(b) of the Code maintained by a state, political
subdivision of a state or an agency or instrumentality of a state or a political
subdivision of a state, provided that the requirements of section 402(c) or
401(a)(31) of the Code are met; (b) for a Covered Employee, the entire amount of
a distribution to the Covered Employee from an individual retirement account
described in section 408(a) of the Code or an individual retirement annuity
described in section 408(b) of the Code, provided that the requirements


- 35 -

--------------------------------------------------------------------------------




of section 408(d)(3)(A)(ii) of the Code are met, or (c) for a former Employee
who has an Account balance under the Plan at the time the rollover is made, all
or any portion of an Eligible Rollover Distribution that was distributed to the
former Employee or is transferred at the request of the former Employee from a
qualified trust (described in section 401(a) of the Code) established or
maintained by the Company or J.W. Harris Co., Inc. to hold the assets of its
defined benefit pension plan, provided that the requirements of section 402(c)
or 401(a)(31) of the Code are met. The Trustee may accept cash or cash
equivalents that constitute all or a portion of any such distribution.
Notwithstanding the preceding provisions of this Section, a Rollover
Contribution shall not include any amounts distributed from a designated Roth
account (as defined in section 402A of the Code) or from a Roth IRA (as defined
in section 408A of the Code). Further notwithstanding any other provision of the
Plan to the contrary, solely with respect to a Covered Employee who was an
Employee of Easom Automation Systems, Inc. on December 31, 2014, the Trustee
shall, at the direction of the Company, receive and thereafter hold and
administer as a Rollover Contribution and part of the Trust Fund the portion of
an “eligible rollover distribution” (within the meaning of section 402(c) of the
Code) that is transferred (in the form of a direct rollover) at the request of
the Covered Employee from the Easom Automation Systems, Inc. 401(k) Plan and is
a note representing an outstanding plan loan of such Covered Employee under such
plan, provided that no portion of such plan loan was attributable to a loan from
amounts held in a designated Roth account (as defined in section 402A of the
Code) under such plan.
(2)    A Covered Employee for whom a Rollover Contribution is made to the Trust
Fund pursuant to Subsection (1) of this Section and who is otherwise not a
Member shall be deemed to be a Member on and after the date of such Rollover
Contribution for all purposes of the Plan other than Articles III and IV.



3.10    Transfers of Assets to this Plan from Other Plans.
(1)    The Trustee shall, at the direction of the Company, receive and
thereafter hold all amounts that may be transferred to it from a trust held
under another plan that meets the requirements of sections 401(a) and 501(a) of
the Code and that is not subject to the funding standards of section 412 of the
Code.


- 36 -

--------------------------------------------------------------------------------




(2)    An Employee who has Prior ESOP Contributions transferred to the Trust
Fund on his behalf and who is otherwise not a Member shall be deemed to be a
Member on and after the date of such transfer for all purposes of the Plan other
than Articles III and IV.



3.11    Catch-Up Before-Tax Contributions. All Members who have elected, or are
deemed to have elected, to make Before-Tax Contributions to this Plan and who
have attained age 50 before the end of a particular Plan Year shall be eligible
to make catch-up contributions (the ‘Catch-Up Before-Tax Contributions’) in
accordance with, and subject to the limitations of, section 414(v) of the Code;
provided, however that Catch-Up Before-Tax Contributions shall not be eligible
for Matching Employer Contributions under Section 4.1, and provided further that
Catch-Up Before-Tax Contributions shall not be taken into account for purposes
of the provisions of the Plan implementing the required limitations of section
401(a)(30) and 415(c) of the Code (i.e., Sections 3.6 and 4.11, respectively).
In addition, notwithstanding any provision of the Plan to the contrary, the Plan
shall not be treated as failing to satisfy the requirements of sections
401(k)(3), 401(k)(11), 410(b) or 416 of the Code, as applicable, by reason of
the making of any such Catch-Up Before-Tax Contributions. In furtherance of, but
without limiting the foregoing, effective January 1, 2004, Before-Tax
Contributions that exceed (i) the percentage limits described in Section 3.1,
(ii) the statutory limits described in Sections 3.5(1) and 4.11, or (iii) the
limits specified by the Company under Section 3.8 for the Plan Year, shall be
treated as Catch-Up Before-Tax Contributions; provided, however, that whether
Before-Tax Contributions are in excess of any applicable limit and therefore
shall be treated as Catch-Up Before-Tax Contributions shall be determined as of
the end of the Plan Year.


- 37 -

--------------------------------------------------------------------------------





ARTICLE IV -    EMPLOYER CONTRIBUTIONS

4.1    Amount of Matching Employer Contributions. Except as otherwise provided
in any other provision of the Plan or Trust Agreement, each Employer may, in its
discretion, contribute to the Trust on account of each Plan Year commencing on
or after January 1, 2017 an amount (the “Matching Employer Contributions”) equal
to the Matching Employer Contribution Percentage multiplied by the Before-Tax
Contributions (not in excess of 3% of Compensation or such other percentage of
Compensation specified in the Employer’s Instrument of Adoption) made during
such Plan Year pursuant to Section 3.1 for the Employees of the Employer who are
Matching Contribution Participants and are entitled to participate in such
Employer’s Matching Employer Contributions for such Year pursuant to Section
4.3. Notwithstanding any provision of the Plan (including any Instrument of
Adoption) to the contrary, an Employer’s Matching Employer Contributions to the
Trust on account of any Plan Year shall in no event exceed the amount that would
be deductible for such Year for purposes of federal taxes on income under
applicable provisions of the Code and shall be made on the condition that such
Contributions are deductible under applicable provisions of the Code. The amount
of Matching Employer Contributions determined to be payable to the Trust shall
be reduced by amounts that have been forfeited or held in a suspense account in
accordance with the terms of the Plan. Notwithstanding any provision of the Plan
to the contrary, no Matching Employer Contributions shall be made with respect
to any Catch-Up Before-Tax Contributions (as defined in Section 3.11).



4.2    Time of Matching Employer Contributions. Matching Employer Contributions
may be made in cash or Holdings Stock. An Employer may make its Matching
Employer Contributions on account of any Plan Year, or partial payments of such
Matching Employer Contributions, at any time during such Year or within the time
following the close of such Year that is prescribed by law for filing its
federal income tax return (including extensions thereof).



4.3    Allocation of Matching Employer Contributions. Except as otherwise
provided in any other provision of the Plan or Trust Agreement, each Employer’s
Matching Employer Contributions made for a Plan Year shall, subject to the
provisions of Sections 3.5(3), 3.6(5) and 3.7(3), be allocated and credited to
the Account of each Employee of the Employer who is a Matching Contribution


- 38 -

--------------------------------------------------------------------------------




Participant, who is entitled to receive Matching Employer Contributions and for
whom Before-Tax Contributions were made during such Plan Year, with each such
Matching Contribution Participant being credited with a portion of such
Employer’s Matching Employer Contributions equal to the Matching Employer
Contribution Percentage of the Before-Tax Contributions (not in excess of 3% of
Compensation or such other percentage of Compensation specified in the
Employer’s Instrument of Adoption) made for him pursuant to Section 3.1. An
Employee of the Employer who is a Matching Contribution Participant and for whom
Before-Tax Contributions are made shall be entitled to receive an allocation of
Matching Employer Contributions in accordance with the preceding sentence for
the period during which he was a Matching Contribution Participant. For purposes
of this Section, the term “Before-Tax Contributions” shall not include any
Catch-Up Before-Tax Contributions (as defined in Section 3.11).



4.4    Qualified Nonelective Contributions. For any Plan Year, an Employer, in
its discretion, may make a Qualified Nonelective Contribution (1) in such
amount, (2) for such Members and (3) in such proportions among such Members as
such Employer shall determine. Qualified Nonelective Contributions may be made
in cash or Holdings Stock and shall be made within the time prescribed by law
for making Qualified Nonelective Contributions. Each Employer shall designate to
the Trustee the Plan Year for which and the Members for whom any Qualified
Nonelective Contribution is made.



4.5    Allocation of Qualified Nonelective Contributions. Qualified Nonelective
Contributions shall be allocated to the Accounts of Members who are designated
by an Employer as eligible to share therein in such amounts as such Employer
directs.



4.6    Nonelective Employer Contributions. Effective for Plan Years commencing
on or after January 1, 2017 and subject to the provisions of the Plan and Trust
Agreement, each Employer of Nonelective Contribution Participants shall
contribute to the Trust on account of each Plan Year an amount (the “Nonelective
Employer Contributions”) equal to 3% of the Compensation received by those
Employees of the Employer who are Members and Nonelective Contribution
Participants for such Plan Year, but only with respect to Compensation received
while such Members were Nonelective Contribution Participants. Notwithstanding
the foregoing, for Nonelective Employer


- 39 -

--------------------------------------------------------------------------------




Contributions made on account of the Plan Year commencing January 1, 2017,
“Compensation” for purposes of this Section 4.6 and Section 4.7 will exclude any
Base Compensation earned prior to January 1, 2017 by any Nonelective
Contribution Participant who, during the period in which such Base Compensation
was earned, (a) was an FSP Participant or FSP Plus Participant or (b) was a
“covered employee” and “participant” under the Retirement Annuity Program (as
such terms were then defined under the Retirement Annuity Program) and eligible
to accrue a benefit thereunder. An Employer may make Nonelective Employer
Contributions on account of a Plan Year, or partial payments of such
Contributions, at any time during such Plan Year or within the time following
the close of such Year that is prescribed by law for the filing by each such
Employer of its federal income tax return (including extensions thereof).
Nonelective Employer Contributions shall be made in cash.



4.7    Allocation of Nonelective Employer Contributions. Effective for Plan
Years commencing on and after January 1, 2017, each Employer’s Nonelective
Employer Contributions made for a Plan Year shall be allocated and credited to
the Accounts of those Members who were Nonelective Contribution Participants at
any time during such Plan Year, but only with respect to the period during which
they were Nonelective Contribution Participants. As of the last day of the
period for which Nonelective Employer Contributions are made but in no event
later than the last day of the Plan Year there shall be credited to the Account
of each such Nonelective Contribution Participant a portion of the Nonelective
Employer Contributions of such Nonelective Contribution Participant’s Employer
made for such period equal to the amount of such Nonelective Employer
Contribution multiplied by a fraction, the numerator of which is the Nonelective
Contribution Participant’s Compensation received while a Nonelective
Contribution Participant for such period and the denominator of which is the
total Compensation received while Nonelective Contribution Participants for such
period of all Nonelective Contribution Participants of such Employer.




- 40 -

--------------------------------------------------------------------------------





4.8    Transitional Employer Contributions. Effective for Plan Years commencing
on or after January 1, 2017, and subject to the provisions of the Plan and Trust
Agreement, each Employer of Transitional RAP Participants shall contribute to
the Trust on account of each Plan Year an amount equal to 6% of the Compensation
received by those Employees of the Employer who are Members and Transitional RAP
Participants for such Plan Year, but only with respect to Compensation received
while such Members were Transitional RAP Participants (the “Transitional RAP
Contributions”). Effective for Plan Years commencing on or after January 1,
2017, and subject to the provisions of the Plan and Trust Agreement, each
Employer of Transitional Kaliburn Participants shall contribute to the Trust on
account of each Plan Year an amount equal to 3% of the Compensation received by
those Employees of the Employer who are Members and Transitional Kaliburn
Participants for such Plan Year, but only with respect to Compensation received
while such Members were Transitional Kaliburn Participants (the “Transitional
Kaliburn Contributions” and, together with the Transitional RAP Contributions,
the “Transitional Employer Contributions”). Notwithstanding the foregoing, for
Transitional Employer Contributions made on account of the Plan Year commencing
January 1, 2017, “Compensation” for purposes of this Section 4.8 and Section 4.9
will exclude any Base Compensation earned prior to January 1, 2017 by any
Transitional Contribution Participant who, during the period in which such Base
Compensation was earned, (a) was an FSP Participant or FSP Plus Participant or
(b) was a “covered employee” and “participant” under the Retirement Annuity
Program (as such terms were then defined under the Retirement Annuity Program)
and eligible to accrue a benefit thereunder. An Employer may make Transitional
Employer Contributions on account of a Plan Year, or partial payments of such
Contributions, at any time during such Plan Year or within the time following
the close of such Year that is prescribed by law for the filing by each such
Employer of its federal income tax return (including extensions thereof).
Transitional Employer Contributions shall be made in cash.




- 41 -

--------------------------------------------------------------------------------





4.9    Allocation of Transitional Employer Contributions.
(1)    Effective for Plan Years commencing on or after January 1, 2017, each
Employer’s Transitional RAP Contributions made for a Plan Year shall be
allocated and credited to the Accounts of those Members who were Transitional
RAP Participants at any time during such Plan Year, but only with respect to the
period during which they were Transitional RAP Participants. As of the last day
of the period for which Transitional RAP Contributions are made but in no event
later than the last day of the Plan Year there shall be credited to the Account
of each such Transitional RAP Participant a portion of the Transitional RAP
Contributions of such Transitional RAP Participant’s Employer made for such
period equal to the amount of such Transitional RAP Contribution multiplied by a
fraction, the numerator of which is the Transitional RAP Participant’s
Compensation received while a Transitional RAP Participant for such period and
the denominator of which is the total Compensation received while Transitional
RAP Participants for such period of all Transitional RAP Participants of such
Employer.
(2)    Effective for Plan Years commencing on or after January 1, 2017, each
Employer’s Transitional Kaliburn Contributions made for a Plan Year shall be
allocated and credited to the Accounts of those Members who were Transitional
Kaliburn Participants at any time during such Plan Year, but only with respect
to the period during which they were Transitional Kaliburn Participants. As of
the last day of the period for which Transitional Kaliburn Contributions are
made but in no event later than the last day of the Plan Year there shall be
credited to the Account of each such Transitional Kaliburn Participant a portion
of the Transitional Kaliburn Contributions of such Transitional Kaliburn
Participant’s Employer made for such period equal to the amount of such
Transitional Kaliburn Contribution multiplied by a fraction, the numerator of
which is the Transitional Kaliburn Participant’s Compensation received while a
Transitional Kaliburn Participant for such period and the denominator of which
is the total Compensation received while Transitional Kaliburn Participants for
such period of all Transitional Kaliburn Participants of such Employer.



4.10    Return of Contributions to Employers.
(1)    Except as specifically provided in this Section or in the other Sections
of the Plan, the Trust Fund shall never inure to the benefit of the Employers
and shall be held for the exclusive


- 42 -

--------------------------------------------------------------------------------




purposes of providing benefits to Employees, Members and their Beneficiaries and
defraying reasonable expenses of administering the Plan.
(2)    If an Employer Contribution to the Trust is made by an Employer by a
mistake of fact, the excess of the amount contributed over the amount that would
have been contributed had there not occurred a mistake of fact shall be returned
to such Employer within one year after the payment of such Contribution. If an
Employer Contribution to the Trust made by an Employer is not fully deductible
under section 404 of the Code (or any successor thereto), such Contribution, to
the extent the deduction therefor is disallowed, shall be returned to the
Employer within one year after the disallowance of the deduction. Earnings
attributable to Employer Contributions returned to an Employer pursuant to this
Subsection may not be returned, but losses attributable thereto shall reduce the
amount to be returned; provided, however, that if the withdrawal of the amount
attributable to the mistaken or non‑deductible contribution would cause the
balance of the individual Account of any Member to be reduced to less than the
balance that would have been in such Account had the mistaken or non‑deductible
amount not have been contributed, the amount to be returned to the Employer
pursuant to this Section shall be limited so as to avoid such reduction.



4.11    Maximum Additions.
(1)    Notwithstanding any other provision of the Plan, except to the extent
permitted under Section 3.11 and section 414(v) of the Code, the maximum annual
additions (as defined in Subsection (2) of this Section) to a Member’s account
for any limitation year (which shall be the Plan Year) shall in no event exceed
the lesser of (a) $40,000 (as adjusted pursuant to section 415(d) of the Code)
or (b) 100% of his compensation for such Plan Year.
(2)    For the purpose of this Section, the term “annual additions” means the
sum for any limitation year of:
(a)    all contributions (including, without limitation, Before‑Tax
Contributions made pursuant to Section 3.1) made by the Controlled Group that
are allocated to the Member’s account pursuant to a defined contribution plan
maintained by a Controlled Group Member,
(b)    all employee contributions made by the Member to a defined contribution
plan maintained by a Controlled Group Member,


- 43 -

--------------------------------------------------------------------------------




(c)    all forfeitures allocated to the Member’s account pursuant to a defined
contribution plan maintained by a Controlled Group Member, and
(d)    any amount attributable to medical benefits allocated to the Member’s
account established under section 419A(d)(1) of the Code if the Member is or was
a key‑employee (as such term is defined in section 416(i) of the Code) during
such limitation year or any preceding limitation year.
(3)    For purposes of Section 4.11, the term “compensation” shall include those
items of remuneration specified in Treasury Regulation Section 1.415(c)-2(b)
(including “deemed section 125 compensation” as defined in Treasury Regulation
Section 1.415(c)-2(g)(6)(ii), and amounts described in Treasury Regulation
Section 1.415(c)-2(g)(5) that are paid to any nonresident alien who is a Member)
and shall exclude those items of remuneration specified in Treasury Regulation
Section 1.415(c)-2(c), taking into account the timing rules specified in
Treasury Regulation Section 1.415(c)-2(e), but shall not include any amount in
excess of the limitation under section 401(a)(17) of the Code in effect for the
year. Effective as of January 1, 2008, the term “compensation” as defined in the
preceding sentence shall include any payments made to a Member by the later of
(a) two and one-half (2-1/2) months after the date of the Member’s severance
from employment with the Controlled Group or (b) the end of the limitation year
that includes the date of the Member’s severance from employment with the
Controlled Group, provided that, absent a severance from employment, such
payments (i) would have been paid to the Member if the Member had continued in
employment with the Controlled Group and (ii) are regular compensation for
services performed during the Member’s regular working hours, compensation for
services outside the Member’s regular working hours (such as overtime or shift
differential pay), commissions, bonuses or other similar compensation. Effective
as of January 1, 2009, the term “compensation” shall also include any
differential wage payments (within the meaning of section 3401(h)(2) of the
Code) made to a Member by the Controlled Group.




- 44 -

--------------------------------------------------------------------------------





4.12    Definitions.
(1)    For purposes of applying the limitations set forth in Section 4.11, all
qualified defined contribution plans (whether or not terminated) ever maintained
by one or more Controlled Group Members shall be treated as one defined
contribution plan.
(2)    For purposes of this Section 4.12 and Section 4.11, the term “Controlled
Group Member” shall be construed in the light of section 415(h) of the Code.



4.13    FSP Contributions. Effective for Plan Years commencing prior to January
1, 2017, and subject to the provisions of the Plan and Trust Agreement, each
Employer shall contribute to the Trust on account of each Plan Year an amount
equal to 2% of the FSP Compensation received by Members who are FSP Participants
for such Plan Year, but only with respect to FSP Compensation received (or
deemed received as provided in Section 1.1(31)) while such Members were FSP
Participants. The FSP Contributions of each Employer shall be made in cash. For
Plan Years commencing prior to January 1, 2017, an Employer may make FSP
Contributions on account of a Plan Year, or partial payments of such
Contributions, at any time during such Plan Year or within the time following
the close of such Year that is prescribed by law for the filing by each such
Employer of its federal income tax return (including extensions thereof).
Notwithstanding the foregoing, for the Plan Year ending on December 31, 1997,
the amount of the FSP Contribution for such year shall be an amount equal to 2%
of the FSP Compensation of FSP Participants for the period from November 1, 1997
through December 31, 1997. Further notwithstanding the foregoing or any other
provisions of the Plan, no FSP Contributions shall be contributed to the Trust
on account of any Plan Year commencing on or after January 1, 2017.



4.14    Allocation of FSP Contributions. Effective for Plan Years commencing
prior to January 1, 2017, each Employer’s FSP Contributions made for a Plan Year
shall be allocated and credited to the Accounts of those Members who were FSP
Participants at any time during such Plan Year, but only with respect to the
period during which they were FSP Participants. As of the last day of the period
for which FSP Contributions are made but in no event later than the last day of
the Plan Year there shall be credited to the Account of each such FSP
Participant a portion of the FSP Contributions of such FSP Participant’s
Employer made for such period equal to the amount of such FSP Contribution
multiplied by a fraction, the numerator of which is the FSP Participant’s FSP


- 45 -

--------------------------------------------------------------------------------




Compensation received (or deemed received as provided in Section 1.1(31)) while
an FSP Participant for such period and the denominator of which is the total FSP
Compensation received (or deemed received as provided in Section 1.1(31)) while
FSP Participants for such period of all FSP Participants of such Employer.



4.15    FSP Plus Contributions. Effective for Plan Years commencing prior to
January 1, 2017, and subject to the provisions of the Plan and Trust Agreement,
each Employer shall contribute to the Trust on account of each Plan Year an
amount, determined in accordance with Section 4.16, of the FSP Compensation
received by Members who are FSP Plus Participants for such Plan Year, but only
with respect to FSP Compensation received (or deemed received as provided in
Section 1.1(31)) while such Members were FSP Plus Participants. The FSP Plus
Contributions of each Employer shall be made in cash. For Plan Years commencing
prior to January 1, 2017, an Employer may make FSP Plus Contributions on account
of a Plan Year, or partial payments of such Contributions, at any time during
such Plan Year or within the time following the close of such Year that is
prescribed by law for the filing by each such Employer of its federal income tax
return (including extensions thereof). Notwithstanding the foregoing or any
other provisions of the Plan, no FSP Plus Contributions shall be contributed to
the Trust on account of any Plan Year commencing on or after January 1, 2017.



4.16    Allocation of FSP Plus Contributions. Effective for Plan Years
commencing prior to January 1, 2017, each Employer’s FSP Plus Contributions made
for a Plan Year shall be allocated and credited to the Accounts of those Members
who were FSP Plus Participants at any time during such Plan Year, but only with
respect to the period during which they were FSP Plus Participants. The amount
of FSP Plus Contributions to be allocated and credited for each FSP Plus
Participant for a Plan Year shall be the aggregate of the amounts determined for
each calendar month during that Plan Year that the Member is an FSP Plus
Participant equal to the percentage of such FSP Plus Participant’s FSP
Compensation received (or deemed received as provided in Section 1.1(31)) while
an FSP Plus Participant during the month as corresponds to such FSP Plus
Participant’s years of Vesting Service as of the end of the previous month as
set forth in the following table:




- 46 -

--------------------------------------------------------------------------------




Years of Vesting Service as of the end of a month
Percentage of FSP Compensation
1 year of Vesting Service
4% of FSP Compensation
5 years of Vesting Service
5% of FSP Compensation
10 years of Vesting Service
6% of FSP Compensation
15 years of Vesting Service
7% of FSP Compensation
20 years of Vesting Service
8% of FSP Compensation
25 years of Vesting Service
10% of FSP Compensation



The FSP Plus Contributions of each Employer shall be made in cash.
Notwithstanding any other provision of the Plan, no FSP Plus Contributions will
be made to the Plan for any Member for any period prior to July 16, 2006 or
after December 31, 2016 or, except as otherwise specifically provided in Section
1.1(31), with respect to any FSP Compensation received prior to July 16, 2006 or
after December 31, 2016.


- 47 -

--------------------------------------------------------------------------------





ARTICLE V -    INVESTMENTS



5.1    Investment Funds.
(1)    The Trust Fund shall be divided into such Investment Funds as the
Investment Committee shall from time to time determine, and all Before‑Tax
Contributions, Rollover Contributions, Prior ESOP Contributions, Weartech Prior
Matching Contributions and Employer Contributions shall be invested therein as
provided in Section 5.5. Notwithstanding the foregoing, the Investment Committee
shall direct the Trustee (a) to establish and maintain a Holdings Stock Fund as
one of the Investment Funds, and (b) to establish and maintain self-directed
investment accounts, subject to such rules and procedures as are established by
the Investment Committee, (“Self-Directed Investment Accounts”) for each Member
who so elects in accordance with Section 5.5, each of which Self-Directed
Investment Accounts shall be considered an Investment Fund hereunder. The
Trustee shall invest and reinvest the principal and income of each such Fund and
shall keep each such Fund invested, without distinction between principal and
income, as required under the terms of the Plan and Trust Agreement. Subject to
Section 5.8, dividends, interest and other distributions received by the Trustee
in respect of each Investment Fund shall be reinvested in the same Fund. The
Holdings Stock Fund shall be maintained as an Investment Fund at all times
during which a portion of the Plan is intended to constitute an ESOP.
(2)    The Administrative Committee shall adopt, and may amend, from time to
time general rules of uniform application that shall provide for the
administration of each Investment Fund, including, but not limited to, rules
providing for (a) procedures pursuant to which a Member may elect to have his
Account invested in any such Fund (if more than one such Fund is established) in
accordance with Section 5.5, (b) the method of changing any such election
pursuant to Section 5.5 by either the Member or his Beneficiary and the
frequency of any such election, (c) the Fund or Funds in which a Member’s
Account shall be invested in the absence of an effective election, and (d) any
other matters that the Administrative Committee deems necessary or advisable in
the administration of any such Fund.




- 48 -

--------------------------------------------------------------------------------





5.2    Account; Sub-Account. The Company shall establish and maintain, or cause
to be established and maintained, an Account for each Member, which Account
shall reflect, pursuant to Sub Accounts established and maintained thereunder,
the amount, if any, of the Member’s (1) Before Tax Contributions, (2) Rollover
Contributions, (3) Prior ESOP Contributions, (4) Matching Employer
Contributions, (5) Qualified Nonelective Contributions, (6) Nonelective Employer
Contributions, (7) Transitional Employer Contributions, (8) FSP Contributions,
(9) FSP Plus Contributions, and (10) Weartech Prior Matching Contributions.



5.3    Reports. The Company shall cause reports to be made at least annually to
each Member and to the Beneficiary of each deceased Member as to the value of
his Account and the amount of his Vested Interest.



5.4    Valuation of Investment Funds.
(1)    The Trustee shall, as of the close of business on each Valuation Date,
determine the value of each Investment Fund. Each such valuation shall be made
on the basis of the market value (as determined by the Trustee) of the assets of
each Fund, except that property which the Trustee determines does not have a
readily determinable market value, and bonds and notes issued or guaranteed by
the United States, shall be valued at fair market value as determined by the
Trustee in such manner as it deems appropriate, and the Trustee’s determination
of such value shall be conclusive on all interested persons for all purposes of
the Plan. A similar valuation shall be made at any other time upon the written
direction of the Administrative or the Investment Committee to the Trustee or
when the Trustee deems it appropriate to make such a valuation. In accordance
with section 401(a)(28)(C) of the Code, valuation of Holdings Stock that is or
becomes not readily tradable on an established securities market shall be made
by an independent appraiser who meets the requirements similar to the
requirements of the regulations prescribed under section 170(a)(1) of the Code.
(2)    The Trustee shall determine, from the change in value of each Investment
Fund between the current Valuation Date and the then last preceding Valuation
Date, the net gain or loss of each such Fund during such period resulting from
expenses and realized and unrealized earnings, profits and losses of the Fund
during such period. For this purpose, the transfer of funds to or from an
Investment Fund pursuant to Section 5.5, Before‑Tax Contributions, Rollover
Contributions,


- 49 -

--------------------------------------------------------------------------------




Prior ESOP Contributions, Weartech Prior Matching Contributions and Employer
Contributions allocated to an Investment Fund, and payments, distributions and
withdrawals from an Investment Fund to provide benefits under the Plan for
Members or Beneficiaries shall not be deemed to be earnings, profits, expenses
or losses of the Investment Fund.
(3)    After each Valuation Date, the net gain or loss of each Investment Fund
determined pursuant to Subsections (1) and (2) of this Section shall be
allocated as of such Valuation Date to the Accounts of Members and Beneficiaries
of deceased Members in proportion to the amounts of such Accounts invested in
each Fund on such Valuation Date. In determining the amounts of Accounts on a
Valuation Date for the purposes of this Subsection (3), the Investment Committee
shall adopt rules to the effect that in determining the allocation of the net
gain or loss of each Investment Fund for any such period there shall be counted,
on a proportionate basis, contributions to or distributions from, or other
credits or debits to, the Accounts of Members and Beneficiaries since the
beginning of such period to the extent the amounts so distributed or debited
were in such Fund during such period. Such rules shall be uniform in their
application to all persons who are similarly situated.



5.5    Investment of Contributions. Each Member may, pursuant to rules and
procedures adopted by the Administrative Committee, direct that Before-Tax
Contributions, Rollover Contributions, Employer Contributions, Weartech Prior
Matching Contributions and Prior ESOP Contributions made by or for him shall be
invested in any or all of the Investment Funds (other than any Self-Directed
Investment Account). An investment option selected by a Member shall remain in
effect and be applicable to all subsequent such Contributions made by or for him
unless and until an investment change is made by him and becomes effective
pursuant to rules and procedures adopted by the Administrative Committee. Each
Member may, pursuant to rules and procedures adopted by the Administrative
Committee, make a change in the investment options selected by the Member with
respect to amounts then held in his Account, including an election to transfer
amounts then held in his Account into or out of a Self-Directed Investment
Account; provided, however, that (1) no such transfer into a Self-Directed
Investment Account will result in more than 50% of a Member’s Vested Interest
being then held in a Self-Directed Investment Account, (2) only amounts
attributable to a Member’s Vested Interest and no less than a minimum amount
designated by the Investment


- 50 -

--------------------------------------------------------------------------------




Committee may be transferred to a Self-Directed Investment Account, and (3) a
Self-Directed Investment Account may not invest in Holdings Stock or any other
type of security or other property designated by the Investment Committee as an
impermissible investment for a Self-Directed Investment Account. In the absence
of an effective investment direction and/or an effective investment change,
Before-Tax, Rollover Weartech Prior Matching, and Employer Contributions shall
be invested in such Investment Fund or Funds (each of which shall be a
“qualified default investment alternative” within the meaning of Department of
Labor regulations), and in such proportions, as is designated by the Investment
Committee from time to time for such purpose, and Prior ESOP Contributions shall
be invested in the Holdings Stock Fund (or in such other Investment Fund as the
Investment Committee shall designate for such purpose). To the extent not
otherwise permitted by the preceding provisions of this Section, Members shall
be permitted, pursuant to procedures established by the Administrative
Committee, to diversify the investment of that portion of their Account held in
the ESOP to the extent required by section 401(a)(28)(B) of the Code, provided
that such members are “qualified participants” within the meaning of section
401(a)(28) of the Code.



5.6    Directions to Trustee. The Administrative Committee shall give
appropriate and timely directions to the Trustee in order to permit the Trustee
to give effect to the investment choice and investment change elections made
under Section 5.5 and to provide funds for distributions and withdrawals
pursuant to Article VI.



5.7    Loans to Members.
(1)    A Member who is an Employee or a “party in interest” within the meaning
of section 3(14) of ERISA, but who is not a Disabled Member, may apply on the
form provided by the Administrative Committee for a loan from his Vested
Interest in his Account. If the Committee determines that the Member is not in
bankruptcy or similar proceedings and is entitled to a loan in accordance with
the following provisions of this Section, the Committee shall direct the Trustee
to make a loan to the Member from his Account. Each loan shall be charged
against the Member’s Vested Interest in his Sub-Accounts as follows: first,
against the Member’s Rollover Contributions Sub-Account, if any; second, to the
extent necessary, against the Member’s Before-Tax Contributions Sub-Account, if
any; third, to the extent necessary, against the Member’s Qualified


- 51 -

--------------------------------------------------------------------------------




Nonelective Contributions Sub-Account, if any; fourth, to the extent necessary,
against the Member’s Matching Employer Contributions Sub-Account, if any; fifth,
to the extent necessary, against the Member’s Nonelective Employer Contributions
Sub-Account, if any; sixth, to the extent necessary, against the Member’s
Transitional Employer Contributions Sub-Account, if any; seventh, to the extent
necessary, against the Member’s Prior ESOP Contributions Sub-Account, if any;
eighth, to the extent necessary, against the Member’s Weartech Prior Matching
Contributions Sub-Account, if any; ninth, to the extent necessary, against the
Member’s FSP Contributions Sub-Account; and tenth, to the extent necessary,
against the Member’s FSP Plus Contributions Sub-Account.
(2)    A Member shall not be entitled to a loan under this Section unless the
Member consents to (a) the use of the Member’s Account as security as provided
in Subsection (5)(c) of this Section and (b) the possible reduction of the
Member’s Account as provided in Subsection (6) of this Section.
(3)    Each loan shall be in an amount that is not less than $1,000. A Member
may have up to three loans outstanding at any one time. The maximum loan to any
Member (when added to the outstanding balance of all other loans to the Member
from all qualified employer plans (as defined in section 72(p)(4) of the Code)
of the Controlled Group) shall be an amount that does not exceed the lesser of:
(a)    $50,000, reduced by the excess (if any) of (i) the highest outstanding
balance of such other loans during the one-year period ending on the day before
the date on which such loan is made, over (ii) the outstanding balance of such
other loans on the date on which such loan is made, or
(b)    50% of the value of such Member’s Vested Interest in his Account on the
date on which such loan is made.
(4)    For each Member for whom a loan is authorized pursuant to this Section,
the Committee shall (a) direct the Trustee to liquidate the Member’s interest in
the Investment Funds, on a pro rata basis, to the extent necessary to provide
funds for the loan, (b) direct the Trustee to disburse such funds to the Member
upon the Member’s execution of the promissory note and security agreement
referred to in Subsection (5)(d) of this Section, (c) transmit to the Trustee
the executed promissory note and security agreement referred to in Subsection
(5)(d) of this Section, and (d) establish and maintain a separate recordkeeping
account within the Member’s Account (the “Loan


- 52 -

--------------------------------------------------------------------------------




Account”) (i) which initially shall be in the amount of the loan, (ii) to which
the funds for the loan shall be deemed to have been allocated and then disbursed
to the Member, (iii) to which the promissory note shall be allocated and (iv)
which shall show the unpaid principal of and interest on the promissory note
from time to time. All payments of principal and interest by a Member shall be
credited initially to his Loan Account and applied against the Member’s
promissory note, and then invested in the Investment Funds pursuant to the
Member’s direction under Section 5.5.
(5)    Loans made pursuant to this Section:
(a)    shall be made available to all Members on a reasonable equivalent basis;
(b)    shall not be made available to Highly Compensated Employees in a
percentage amount greater than the percentage amount made available to other
Members;
(c)    shall be secured by the Member’s Loan Account; and
(d)    shall be evidenced by a promissory note and security agreement executed
by the Member that provides for:
(i)    the security referred to in paragraph (c) of this Subsection;
(ii)    a rate of interest determined by the Committee in accordance with
applicable law;
(iii)    repayment within a specified period of time, which shall not extend
beyond five years, unless the loan is used to acquire any dwelling unit that
within a reasonable time is to be used (determined at the time the loan is made)
as the principal residence of the Member, in which case the maximum repayment
period shall not extend beyond fifteen years;
(iv)    repayment in equal payments over the term of the loan, with payments not
less frequently than quarterly, provided, however, that the Administrative
Committee may waive such requirement for a period of not longer than one year in
the case of a Member who is on an unpaid leave of absence in accordance with
Treasury regulations issued under section 72(p) of the Code; and
(v)    for such other terms and conditions as the Committee shall determine,
that shall include provision that:
(A)    with respect to a Member who is an Employee, the loan will be repaid
pursuant to authorization by the Member of equal payroll


- 53 -

--------------------------------------------------------------------------------




deductions over the repayment period sufficient to amortize fully the loan
within the repayment period, provided, however, the Committee may waive the
requirement of equal payroll deductions if the Company payroll through which the
Member is paid cannot accommodate such deductions;
(B)    the loan shall be prepayable in whole at any time without penalty; and
(C)    the loan shall be in default and become immediately due and payable upon
the first to occur of the following events:
(I)    the Member’s failure to make required payments on the promissory note;
(II)    in the case of a Member who is not an Employee, distribution of his
Account; or
(III)    the filing of a petition, the entry of an order or the appointment of a
receiver, liquidator, trustee or other person in a similar capacity, with
respect to the Member, pursuant to any state or federal law relating to
bankruptcy, moratorium, reorganization, insolvency or liquidation, or any
assignment by the Member for the benefit of his creditors.
(6)    Notwithstanding any other provision of the Plan, a loan made pursuant to
this Section shall be a first lien against the Member’s Loan Account. Any amount
of principal or interest due and unpaid on the loan at the time of any default
on the loan shall be satisfied by deduction from the Member’s Loan Account, and
shall be deemed to have been distributed to the Member, as follows:
(a)    in the case of a Member who is an Employee and who is not, at the time of
the default, eligible to receive distribution of his Account under the
provisions of Article VI, other than Section 6.7(1), or by order of a court, at
such time as he first becomes eligible to receive distribution of his Account
under the provisions of Article VI, other than Section 6.7(1), or by order of a
court; or
(b)    in the case of any other Member, immediately upon such default.


- 54 -

--------------------------------------------------------------------------------




(7)    Notwithstanding any other provision of the Plan, loan repayments will be
suspended under the Plan as permitted under section 414(u)(4) of the Code (for
Members on a leave of absence for “qualified military service” (as defined in
Section 11.8)).



5.8    Dividends on Holdings Stock. Notwithstanding any other provision of the
Plan, cash dividends paid on shares of Holdings Stock in which a Member has a
Vested Interest that are held in the ESOP as of the record date of such dividend
shall be, at the election of the Member or his Beneficiary, either:
(a)    paid by Lincoln Electric Holding, Inc. in cash to the Member or
Beneficiary, or, at the discretion of the Administrator, paid by Lincoln
Electric Holding, Inc. to the Trust and distributed from the Trust to Members or
Beneficiaries, not later than ninety (90) days after the close of the Plan Year
in which paid to the Plan; or
(b)    paid to the Plan and reinvested in the Holdings Stock Fund.
In the absence of an effective election under this Section 5.8, dividends on
Holdings Stock shall be paid to the Plan and reinvested in the Holdings Stock
Fund. The Plan Administrator shall determine the scope, manner and timing of the
elections, dividend payments or distributions, and reinvestment in Holdings
Stock described herein in any manner that is consistent with section 404(k) of
the Code and other applicable provisions of the Code and ERISA. Notwithstanding
any other provision of the Plan to the contrary, any dividends reinvested in the
Holdings Stock Fund pursuant to this Section 5.8 shall be 100% vested and
nonforfeitable at all times.


- 55 -

--------------------------------------------------------------------------------





ARTICLE VI -    DISTRIBUTIONS



6.1    Distributions. A Member’s interest in the Trust Fund shall only be
distributable as provided in this and the following Sections of this Article. A
Member or Beneficiary who is eligible to receive a distribution under applicable
Sections of this Article shall obtain an application for that purpose from the
Administrative Committee and file with the Administrative Committee his
application in writing on such form, furnishing such information as the
Administrative Committee may reasonably require, including satisfactory proof of
his age and that of his Spouse (if applicable) and any authority in writing that
the Administrative Committee may request authorizing it to obtain pertinent
information, certificates, transcripts and/or other records from any public
office. 



6.2    Distributions on Death While an Employee. If a Member dies while in the
employ of a Controlled Group Member or, effective as of January 1, 2007, while
performing “qualified military service” (as defined in Section 11.8), his entire
Account, valued as of the Valuation Date coinciding with or next following the
date on which the Death Beneficiary’s application for distribution is received
by the Administrative Committee, shall be paid to the Member’s Death Beneficiary
in a lump sum in cash within 60 days after such Valuation Date. Notwithstanding
the foregoing, if the Member’s Death beneficiary is his Spouse, such
distribution shall be made no later than the date on which the Member would have
attained age 70 ½, or if the Member’s Death Beneficiary is not his Spouse, such
distribution shall be made within the one year period commencing on the date of
the Member’s death.



6.3    Distributions on Employment Severance.
(1)    Upon a Member’s Employment Severance, the Member shall be eligible to
elect the distribution of his entire Vested Interest, valued as of the Valuation
Date specified in Subsection (3) of this Section, and it shall be paid to him
pursuant to one of the following methods as the Member shall elect:
(a)    such amount shall be paid to him in a lump sum in cash, or
(b)    such amount shall be paid to him in cash in not more than 10 annual
installments, as elected by the Member, with each annual installment being based
on the


- 56 -

--------------------------------------------------------------------------------




value of the Member’s Vested Interest in his Account on the Valuation Date
immediately preceding the date such installment is to be paid and being a
fraction of such value, in which the numerator is one and the denominator is the
total number of remaining annual installments to be made.
(2)    An election by a Member pursuant to Subsection (1) of this Section may be
made by the Member in writing on an application prescribed by the Administrative
Committee pursuant to Section 6.1, signed by the Member and filed with the
Administrative Committee and may be changed or revoked at any time before the
date on which the Member’s Account is to be paid or commence to be paid pursuant
to Subsection (3) of this Section. Notwithstanding the previous sentence, a
Member who begins to receive a distribution of his entire Vested Interest in
annual installments pursuant to Subsection (1)(b) of this Section may elect at
any time prior to his receipt of his entire Vested Interest to receive the
remainder of his Vested Interest in a lump sum in cash. Such an election shall
be made by the Member in writing on an application prescribed by the
Administrative Committee pursuant to Section 6.1, signed by the Member and filed
with the Administrative Committee.
(3)    Distributions to a Member pursuant to this Section shall be based on the
value of the Member’s Vested Interest in his Account on the Valuation Date
coinciding with or next following the later of (a) the date on which he files
his application with the Administrative Committee pursuant to Section 6.1 or (b)
his Employment Severance Date, and shall be paid or commence to be paid to the
Member within 60 days after such Valuation Date.
(4)    Notwithstanding any other provision of the Plan, if the value of a
Member’s Vested Interest on the Valuation Date coinciding with or next following
his Employment Severance Date does not exceed $1,000, such Vested Interest shall
be paid to him in a lump sum in cash (or, if the value of the Member’s Vested
Interest on such Valuation Date is zero, shall be deemed to have been paid to
him in a lump sum) within 60 days after such Valuation Date.
(5)    In the case of a Member who incurs an Employment Severance, if any
portion of the Member’s Account is not nonforfeitable under Section 1.1(71),
that portion shall be forfeited as of the earlier of (a) the Valuation Date
specified in Subsection (3) (if payment is made in the form of a lump sum) or
Subsection (4) of this Section, as applicable and (b) the Valuation Date
coinciding with or next following the date on which he incurs five consecutive
1-Year Breaks in


- 57 -

--------------------------------------------------------------------------------




Service. Amounts, if any, forfeited pursuant to this Subsection shall be used to
pay expenses of administering the Plan or to reduce subsequent Employer
Contributions, as determined by the Committee in its discretion. In the event of
the termination of the Plan, any forfeiture not so applied at the time of such
termination shall be returned to the Employers.
(6)    If the Vested Interest of a Member who incurs an Employment Severance is
paid (or deemed to be paid) to him in a lump sum, such Member’s Years of Vesting
Service to which such lump sum payment relates shall thereafter be disregarded
for the purpose of determining his Vested Interest in the amount attributable to
Employer Contributions included in such payment. Notwithstanding the provisions
of the immediately preceding sentence, however, if (a) such Member’s Vested
Interest is less than 100% of his Account, (b) he is rehired as an Employee
before he incurs five consecutive 1‑Year Breaks in Service and (c) he repays to
the Trust Fund, not later than the earlier of (i) the end of the five‑year
period beginning with his date of rehire or (ii) the close of the first period
of five consecutive 1‑Year Breaks in Service incurred by him after such payment
of his Vested Interest, an amount equal to such payment (including the amount
attributable to his Member contributions included in such payment), (A) his said
Years of Vesting Service to which such payment related shall be reinstated for
all purposes of the Plan and (B) the amount of his Account shall be restored, as
of the date of such repayment, to an amount equal to the sum of the amount paid
to him and the amount forfeited under the preceding Subsections of this Section.
For purposes of the preceding sentence, a Member whose Vested Interest was
deemed to have been distributed to him at the time of his Employment Severance
shall be deemed to have repaid such distribution upon his rehire as an Employee.
(7)    If a Former Weartech Plan Participant who forfeited all or a portion of
his interest under the Weartech Plan on account of a distribution (or deemed
distribution) to him from the Weartech Plan prior to August 29, 2016 is
reemployed as an Eligible Employee under this Plan on or after August 29, 2016
but prior to incurring five consecutive 1‑Year Breaks in Service, such Former
Weartech Plan Participant shall have the right to repay to the Trust Fund the
full amount of the distribution on or before the earlier of (a) the date such
Former Weartech Plan Participant incurs five consecutive 1‑Year Breaks in
Service following the date of distribution or (b) the end of the five year
period beginning with the date on which such Former Weartech Plan Participant is
reemployed. If a Former Weartech Plan Participant who received a deemed
distribution from the


- 58 -

--------------------------------------------------------------------------------




Weartech Plan prior to August 29, 2016 is reemployed as an Eligible Employee on
or after August 29, 2016 but prior to incurring five consecutive 1‑Year Breaks
in Service, such Former Weartech Plan Participant will be deemed to have
immediately repaid such distribution to the Plan. In the event of a repayment as
described in this Subsection, the Former Weartech Plan Participant’s Year of
Vesting Service to which such payment related shall be reinstated and an Account
shall be established for such Former Weartech Plan Participant with a value that
is not less than the sum of the amount of the distribution and the amount
forfeited at the time the distribution was made, unadjusted for any subsequent
gains or losses. Thereafter, the portion of such Former Weartech Plan
Participant’s Account that is derived from Matching Employer Contributions and
Weartech Prior Matching Contributions shall be 20% nonforfeitable on and after
completion of two Years of Vesting Service and 100% nonforfeitable on and after
completion of three Years of Vesting Service. The sources for restoration of the
Former Weartech Plan Participant’s forfeitures shall, in the discretion of the
Employer, be income or gain to the Plan, forfeitures or Employer Contributions.
Notwithstanding any provision of the Weartech Plan, any forfeitures arising
under the provisions of the Weartech Plan that have not been allocated or
applied as of August 29, 2016 shall be used to pay expenses of administering the
Plan or to reduce subsequent Employer Contributions, as determined by the
Committee in its discretion.



6.4    Distributions on Death after Employment Severance. If a Member dies after
his Employment Severance and before his entire Vested Interest has been paid to
him, the undistributed portion of his Vested Interest valued as of the Valuation
Date described in Section 6.2, shall continue to be paid to his Death
Beneficiary in the same manner as it was being paid to the Member, or if the
Death Beneficiary so elects, shall be paid in a lump sum in cash within 60 days
after the Valuation Date coinciding with or next following the date on which the
Death Beneficiary makes such election. That portion of such Member’s Account
that is not nonforfeitable under Section 1.1(71) shall be forfeited as of the
date of his death and such forfeited amount shall be applied as provided in
Section 6.3(5).




- 59 -

--------------------------------------------------------------------------------





6.5    Distributions Pursuant to a QDRO. If a qualified domestic relations order
(as defined in section 414(p) of the Code) so provides, the portion of a
Member’s Account payable to the alternate payee(s) may be distributed to the
alternate payee(s) at the time specified in such order, regardless of whether
the Member is entitled to a distribution from the Plan at such time. The portion
of the Account so payable shall be valued as of the Valuation Date coincident
with or next following the date specified in such order.



6.6    Latest Time of Distribution.
(1)    The distribution of a Member’s Vested Interest shall occur, or if such
distribution is to take place over a period of time, such distribution shall
begin, as provided in the preceding Sections of this Article, but (subject to
the application requirements of Section 6.1) in no event later than 60 days
after the close of the Plan Year in which the latest of the following events
occur: (a) the date on which the Member attains age 60, (b) the 10th anniversary
of the year in which the Member commenced membership in the Plan, or (c) the
Member’s termination of employment with the Controlled Group.
(2)    Distributions Pursuant to Section 401(a)(9) of the Code.
(a)    Definitions. For the purposes of this Section 6.6(2), the following
terms, when used with initial capital letters, shall have the following
respective meanings:
(i)    Designated Beneficiary: The person who is designated as the Beneficiary
as defined in Section 1.1(7) of the Plan and is the designated beneficiary under
section 401(a)(9) of the Code and section 1.401(a)(9)-4, Q&A-1, of the Treasury
Regulations.
(ii)    Distribution Calendar Year: A calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first Distribution Calendar Year is the calendar year immediately preceding
the calendar year that contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 6.6(2)(c). The required minimum distribution for the Member’s
first Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required


- 60 -

--------------------------------------------------------------------------------




minimum distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Member’s Required Beginning Date occurs, will be made on or before December 31
of that Distribution Calendar Year.
(iii)    Life Expectancy: Life expectancy as computed by use of the Single Life
Table in section 1.401(a)(9)-9 of the Treasury Regulations.
(iv)    Member’s Account Balance: The Account balance as of the last Valuation
Date in the calendar year immediately preceding the Distribution Calendar Year
(the “Valuation Calendar Year”) increased by the amount of any contributions
made and allocated or forfeitures allocated to the Account balance as of dates
in the Valuation Calendar Year after the Valuation Date and decreased by
distributions made in the Valuation Calendar Year after the Valuation Date. The
Account balance for the Valuation Calendar Year includes any amounts rolled over
or transferred to the Plan either in the Valuation Calendar Year or in the
Distribution Calendar Year if distributed or transferred in the Valuation
Calendar Year.
(v)    Required Beginning Date: The applicable date specified in Section
6.6(2)(c) below.
(b)    General Rules. Notwithstanding any provision of the Plan to the contrary,
all distributions under the Plan shall be made in accordance with this Section
and the Treasury Regulations issued under section 401(a)(9) of the Code,
provided that this Section and such Regulations shall override the other
distribution provisions of the Plan only to the extent required by the
provisions of section 401(a)(9) of the Code and such Regulations.
(c)    Time of Distribution.
(i)    The Member’s entire Vested Interest will be distributed, or begin to be
distributed, to the Member no later than the Member’s Required Beginning Date.
Except as described in (ii) below, the Required Beginning Date of a Member who
is a 5% owner (as defined in section 416 of the Code) shall be the April 1 of
the calendar year following the calendar year he attains age 70½ and the
Required Beginning Date of any other Member shall be the April 1 of the calendar
year


- 61 -

--------------------------------------------------------------------------------




following the later of (A) the calendar year he terminates employment or (B) the
calendar year he attains age 70½.
(ii)    If the Member dies before distributions begin, the Member’s entire
Vested Interest will be distributed, or begin to be distributed, no later than
as follows:
(A)    If the Member’s surviving Spouse is the Member’s sole Designated
Beneficiary, then, unless the election described in (iv) below is made,
distributions to the surviving Spouse will begin by December 31 of the calendar
year immediately following the calendar year in which the Member died, or by
December 31 of the calendar year in which the Member would have attained age
70½, if later.
(B)    If the Member’s surviving Spouse is not the Member’s sole Designated
Beneficiary, then, unless the election described in (iv) below is made,
distributions to the Designated Beneficiary will begin by December 31 of the
calendar year immediately following the calendar year in which the Member died.
(C)    If there is no Designated Beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire Vested Interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Member’s death.
(D)    If the Member’s surviving Spouse is the Member’s sole Designated
Beneficiary and the surviving Spouse dies after the Member but before
distributions to the surviving Spouse begin, this Section 6.6(2)(c)(ii), other
than subparagraph (A), will apply as if the surviving Spouse were the Member.
(iii)    For purposes of this Section 6.6(2), unless subparagraph (D) of Section
6.6(2)(c)(ii) applies, distributions are considered to begin on the Member’s
Required Beginning Date. If subparagraph (D) of Section 6.6(2)(c)(ii) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving Spouse under subparagraph (A) of Section 6.6(2)(c)(ii).


- 62 -

--------------------------------------------------------------------------------




(iv)    Notwithstanding the foregoing, if a Member dies before distributions
begin and there is a Designated Beneficiary, distribution to the Designated
Beneficiary is not required to begin by the Required Beginning Date specified
above if the Member or the Beneficiary elects, on an individual basis, that the
Member’s entire Vested Interest will be distributed to the Designated
Beneficiary by December 31 of the calendar year containing the fifth anniversary
of the Member’s death; provided, however, that if the Member’s surviving Spouse
is the Member’s sole Designated Beneficiary and the surviving Spouse dies after
the Member but before distributions to either the Member of the surviving Spouse
begin, this election will apply as if the surviving Spouse were the Member. The
election provided in this Section 6.6(2)(c)(iv) must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin, or by September 30 of the calendar year that contains the
fifth anniversary of the Member’s (or, if applicable, surviving Spouse’s) death.
(d)    Required Minimum Distributions During Member’s Lifetime.
(i)    During the Member’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:
(A)    the quotient obtained by dividing the Member’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury Regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year; or
(B)    if the Member’s sole Designated Beneficiary for the Distribution Calendar
Year is the Member’s Spouse, the quotient obtained by dividing the Member’s
Account balance by the number in the Joint and Last Survivor Table set forth in
section 1.401(a)(9)-9 of the Treasury Regulations, using the Member’s and
Spouse’s attained ages as of the Member’s and Spouse’s birthdays in the
Distribution Calendar Year.
(ii)    Required minimum distributions will be determined under this Section
6.6(2)(d) beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Member’s date of
death.


- 63 -

--------------------------------------------------------------------------------




(e)    Required Minimum Distributions After Member’s Death.
(i)    Death on or after date distributions begin:
(A)    If the Member dies on or after the date distributions begin and there is
a Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account balance by the longer of the remaining
Life Expectancy of the Member or the remaining Life Expectancy of the Member’s
Designated Beneficiary, determined as follows:
(I)    The Member’s remaining Life Expectancy is calculated using the age of the
Member in the year of death, reduced by one for each subsequent year.
(II)    If the Member’s surviving Spouse is the Member’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving Spouse is calculated
for each Distribution Calendar Year after the year of the Member’s death using
the surviving Spouse’s age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining Life Expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.
(III)    If the Member’s surviving Spouse is not the Member’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Member’s death, reduced by one for each subsequent year.
(B)    If the Member dies on or after the date distributions begin and there is
no Designated Beneficiary as of September 30 of the year after the year of the
Member’s death, the minimum amount that will be distributed


- 64 -

--------------------------------------------------------------------------------




for each Distribution Calendar Year after the year of the Member’s death is the
quotient obtained by dividing the Member’s Account balance by the Member’s
remaining Life Expectancy calculated using the age of the Member in the year of
death, reduced by one for each subsequent year.
(ii)    Death before date distributions begin:
(A)    If the Member dies before the date distributions begin and there is a
Designated Beneficiary, then, unless the election described in Section
6.6(2)(c)(iv) above is made, the minimum amount that will be distributed for
each Distribution Calendar Year after the year of the Member’s death is the
quotient obtained by dividing the Member’s Account balance by the remaining Life
Expectancy of the Member’s Designated Beneficiary, determined as provided in
Section 6.6(2)(e)(i).
(B)    If the Member dies before the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year following the year of the
Member’s death, distribution of the Member’s entire Vested Interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Member’s death.
(C)    If the Member dies before the date distributions begin, the Member’s
surviving Spouse is the Member’s sole Designated Beneficiary, and the surviving
Spouse dies before distributions are required to begin to the surviving Spouse
under Section 6.6(2)(c)(ii), this Section 6.6(2)(e)(ii) will apply as if the
surviving Spouse were the Member.
(f)    2009 Required Minimum Distributions. Notwithstanding the preceding
provisions of this Section 6.6(2), a Member or Designated Beneficiary who would
have been required to receive required minimum distributions for 2009 but for
the enactment of section 401(a)(9)(H) of the Code (“2009 RMDs”), and who would
have satisfied that requirement by receiving distributions that are (a) equal to
the 2009 RMDs or (b) one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Member, the joint lives (or
joint life expectancy) of the Member and the Member’s Designated


- 65 -

--------------------------------------------------------------------------------




Beneficiary, or for a period of at least 10 years, will not receive those
distributions for 2009 unless the Member or Designated Beneficiary chooses to
receive such distributions. Members and Designated Beneficiaries described in
the preceding sentence will be given the opportunity to elect to receive the
distributions described in the preceding sentence. The opportunity to make a
direct rollover pursuant to Section 6.9 of the Plan will be offered only for
distributions that would be eligible rollover distributions without regard to
section 401(a)(9)(H) of the Code.



6.7    Withdrawals.
(1)    Withdrawals on Account of Hardship. A Member who is an Employee and who
has obtained all distributions and withdrawals (including distributions of ESOP
dividends under section 404(k) of the Code but not Hardship distributions) and
all nontaxable loans then available under all plans maintained by the Controlled
Group (including, without limitation, any qualified and non-qualified deferred
compensation plan and any cash or deferred arrangement that is part of a
cafeteria plan (other than mandatory employee contributions under a welfare plan
or pension plan)), may request, on a form provided by and filed with the
Committee, a withdrawal on account of Hardship of all or a part of his Vested
Interest in the following Sub-Accounts: Rollover Contributions Sub-Account,
Before-Tax Contributions Sub-Account (excluding any earnings allocated thereto),
Matching Employer Contributions Sub-Account, Transitional Employer Contributions
Sub-Account, Prior ESOP Contributions Sub-Account and Weartech Prior Matching
Contributions Sub-Account. Upon making a determination that the Member is
entitled to a withdrawal on account of Hardship, the Committee shall direct the
Trustee to distribute to such Member the amount requested and charge the amount
of the withdrawal to the Member’s Sub-Accounts in the order set forth in the
preceding sentence, provided, however, that the amount of the withdrawal shall
not be in excess of the amount necessary to alleviate such Hardship. If a
withdrawal on account of Hardship is made by a Member pursuant to this
Subsection, notwithstanding any other provision of the Plan (or any other plan
maintained by the Controlled Group) to the contrary, the Member’s Before-Tax
Contributions to the Plan (or any comparable contributions to any other plan
maintained by the Controlled Group, including, without limitation, any
non-qualified deferred compensation plan, any cash or deferred arrangement that
is part of a cafeteria plan (other than mandatory employee


- 66 -

--------------------------------------------------------------------------------




contributions under a welfare plan or pension plan) and any stock option, stock
purchase or similar plan) shall be suspended for a period of 6 months following
receipt of the Hardship withdrawal. A Member who has made a withdrawal pursuant
to this Section and who desires to resume having Before-Tax Contributions made
for him may do so, as of any Valuation Date after the expiration of the
suspension period specified in this Section, if he is then an Eligible Employee
and he again enrolls as a contributing Member pursuant to Sections 2.2(1) and
3.1.
(2)    Withdrawals upon Attainment of Age 59 ½. A Member who is an Employee and
who is at least age 59 ½ may request, on a form provided by and filed with the
Committee, a withdrawal of all or a part of his Vested Interest in the following
Sub Accounts: Rollover Contributions Sub-Account, Before-Tax Contributions Sub
Account, Qualified Nonelective Contributions Sub-Account, Matching Employer
Contributions Sub-Account, Nonelective Employer Contributions Sub-Account,
Transitional Employer Contributions Sub-Account, FSP Contributions Sub-Account,
FSP Plus Contributions Sub-Account, Prior ESOP Contributions Sub-Account and
Weartech Prior Matching Contributions Sub Account. Any such partial withdrawal
shall be charged pro-rata to such Sub Accounts.
(3)    Withdrawals of Rollover Contributions. A Member who is an Employee may
request, on a form provided by and filed with the Committee, a withdrawal of all
or any part of his Rollover Contributions Sub-Account.
(4)    Withdrawals upon Disability. A Member, who is an Employee and who incurs
a Disability, may request, on a form provided by and filed with the Committee, a
withdrawal of all or a part of his Vested Interest in the following Sub
Accounts: Rollover Contributions Sub-Account, Before-Tax Contributions Sub
Account, Qualified Nonelective Contributions Sub-Account, Matching Employer
Contributions Sub-Account, Nonelective Employer Contributions Sub-Account,
Transitional Employer Contributions Sub-Account, FSP Contributions Sub-Account,
FSP Plus Contributions Sub-Account, Prior ESOP Contributions Sub-Account and
Weartech Prior Matching Contributions Sub Account. Any such withdrawal shall be
charged pro rata to such Sub Accounts. For purposes of this Section 6.7(4), a
Member is disabled on the date the Committee determines the Member satisfies the
definition of Disability. The Committee may require a Member to submit to a
physical examination in order to confirm the Member’s Disability.


- 67 -

--------------------------------------------------------------------------------




(5)    Withdrawals made pursuant to this Section may be made, effective as of
any Valuation Date, upon such prior notice as may be required by the
Administrative Committee. Withdrawals made pursuant to this Section shall be in
an amount not less than any minimum amount established by the Committee.
Withdrawals from a Member’s Sub-Accounts made pursuant to this Section shall be
allocated among the Investment Funds in the same proportion as the value
(determined as of the Valuation Date that is the effective date of such
withdrawal) of such Member’s Sub-Accounts invested in each such Investment Fund
bears to the total value (determined as of such Valuation Date) of such Sub
Accounts.



6.8    Effect of Five Consecutive 1-Year Breaks in Service on Vesting Service.
If a Member’s Employment Severance occurs and he is subsequently rehired as an
Employee after incurring five consecutive 1‑Year Breaks in Service, Years of
Vesting Service after such five‑year period shall not be taken into account for
the purpose of determining his Vested Interest in the amount attributable to
Employer Contributions or Weartech Prior Matching Contributions allocated to his
Account before such five‑year period.



6.9    Transfers of Eligible Rollover Distributions.
(1)    If a Member, Spouse or a Beneficiary who is a designated beneficiary
within the meaning of section 401(a)(9) of the Code (each of which are
hereinafter referred to as the “distributee”) is eligible to receive a
distribution from the Plan that constitutes an Eligible Rollover Distribution
and the distributee elects to have all or a portion of such distribution paid
directly to an “eligible retirement plan” (as defined in Subsection (3) of this
Section) and specifies the eligible retirement plan to which the distribution is
to be paid, such distribution (or portion thereof) shall be made in the form of
a direct rollover to the eligible retirement plan so specified. A distributee
may not elect a direct rollover of a portion of an Eligible Rollover
Distribution unless the amount to be rolled over is at least $500. A direct
rollover is a payment made by the Plan to the eligible retirement plan so
specified for the benefit of the distributee. Notwithstanding the preceding
provisions of this Section, a direct rollover of an Eligible Rollover
Distribution shall not be made if a distributee’s Eligible Rollover
Distributions for a Plan Year are reasonably expected to total less than $200.


- 68 -

--------------------------------------------------------------------------------




(2)    The Company shall prescribe reasonable procedures for elections to be
made pursuant to this Section. Within a reasonable period of time (as prescribed
by Treasury regulations or rulings) before the payment of an Eligible Rollover
Distribution, the Company shall provide a written notice to the distributee
describing his or her rights under this Section and such other information
required to be provided under section 402(f) of the Code. Unless otherwise
specifically provided herein, for purposes of this Section, the term “Spouse”
shall include a former spouse who is an alternate payee under a qualified
domestic relations order, as defined in section 414(p) of the Code.
(3)    For purposes of this Section, the term “eligible retirement plan” means
an individual retirement account or annuity described in section 408 of the
Code, a defined contribution plan that meets the requirements of section 401(a)
of the Code and accepts rollovers, an annuity plan described in section 403(a)
of the Code, an annuity contract described in section 403(b) of the Code, an
eligible plan described in section 457(b) of the Code that is maintained by a
state, political subdivision of a state, or an agency or instrumentality of a
state or a political subdivision of a state and that agrees to separately
account for amounts transferred into such plan from this Plan, effective January
1, 2008 a Roth IRA described in section 408A(b) of the Code, or any other type
of plan that is included within the definition of “eligible retirement plan”
under section 401(a)(31)(E) of the Code. The preceding definition of “eligible
retirement plan” shall apply in the case of a distribution to a Spouse after a
Member’s death, or to a Spouse or former spouse who is an alternate payee.
However, in the case of a distributee other than the Member, Spouse or former
Spouse who is an alternate payee, the term ‘eligible retirement plan’ shall mean
only an individual retirement account or annuity described in section 408 of the
Code.



6.10    Distribution of Holdings Stock.
(1)    Notwithstanding the preceding provisions of this Article, a Member or
Beneficiary who is eligible to receive a distribution pursuant to this Article
VI (other than pursuant to Section 6.7(1)) may elect to receive that portion of
his distribution that is attributable to his interest in the Holdings Stock Fund
in the form of whole shares of Holdings Stock with any fractional shares of
Holdings Stock in cash.


- 69 -

--------------------------------------------------------------------------------




(2)    In accordance with sections 409(h)(4), (5) and (6) of the Code, if the
Holdings Stock is or becomes not readily tradable on an established market, then
any Member who is otherwise entitled to a total distribution from the Plan shall
have the non-terminable right (hereinafter referred to as the “Put Option”) to
require that his Holdings Stock be repurchased by the Company. The Trustee may
elect to repurchase such Holdings Stock, in lieu of the Company. The Put Option
shall only be exercisable during the sixty-day (60) period immediately following
the date of distribution, and if the Put Option is not exercised within such
sixty-day (60) period, it can be exercised for an additional sixty (60) days in
the following Plan Year.
The amount paid for Holdings Stock pursuant to the exercise of a Put Option as
part of a lump sum distribution shall be paid in substantially equal periodic
payments (not less frequently than annually) over a period beginning not later
than thirty (30) days after the request for total distribution and not exceeding
five (5) years. There shall be adequate security provided and reasonable
interest paid on an unpaid balance due under this paragraph.
If the Company is required to repurchase Holdings Stock as part of an
installment distribution, the amount to be paid for Holdings Stock will be paid
not later than thirty (30) days after the exercise of the Put Option.



6.11    Transfers of Assets from this Plan to Other Plans. The Trustee shall, at
the direction of the Company, transfer amounts held under this Plan to a trust
held under another plan that meets the requirements of sections 401(a) and
501(a) of the Code; provided that such transfer satisfies the requirements of
sections 414(l) and 411(d)(6) of the Code and Treasury regulations issued
thereunder.



6.12    Distributions to Certain Individuals Performing Military Service .
(1)    To the extent permitted by section 414(u)(12)(B) of the Code, a Member
shall be treated as having had an Employment Severance during any period that
the Member is performing services in the uniformed services (as defined in
section 3401(h)(2)(A) of the Code) on active duty for a period of more than 30
days, and may elect to receive a distribution of all or a portion of his
Before-Tax Contributions made under the Plan. A Member who receives a
distribution from the Plan by reason of this Section 6.12(1) shall have his
Before-Tax Contributions suspended for a period of 6 months beginning on the
date of distribution.


- 70 -

--------------------------------------------------------------------------------




(2)    A Member who is an Employee and is ordered or called to active duty may
elect a Qualified Reservist Distribution. A “Qualified Reservist Distribution”
is any distribution, if (a) the distribution is from amounts attributable to
Before-Tax Contributions; (b) the Member was, by reason of being a member of a
reserve component, as defined in Section 101 of Title 37 of the United States
Code, ordered or called to active duty for a period in excess of 179 days or for
an indefinite period; and (c) such distribution is made during the period
beginning on the date of such order or call, and ending at the close of the
Member’s active duty period.

ARTICLE VII -    ADMINISTRATION OF THE TRUST FUND



7.1    The Trust Fund. The Trust Fund shall be held by the Trustee for the
exclusive benefit of the Members and their Beneficiaries and shall be invested
by the Trustee upon such terms and in such property as is provided in the Plan
and in the Trust Agreement. The Trustee shall, from time to time, make payments,
distributions and deliveries from the Trust Fund as provided in the Plan. The
Trustee in its relation to the Plan shall be entitled to all of the rights,
privileges, immunities and benefits conferred upon it and shall be subject to
all of the duties imposed upon it under the Plan and Trust Agreement. The Trust
Agreement is hereby incorporated in the Plan by reference, and each Employer, by
adopting the Plan, affirms the authority of the Company to execute the Trust
Agreement (including any amendment or supplement thereto) in its behalf with
respect to the Plan.



7.2    No Guarantee Against Loss. Neither the Trustee, the Administrative
Committee, the Investment Committee nor any Employer in any manner guarantees
the Trust Fund or any part thereof against loss or depreciation. All persons
having any interest in the Trust Fund shall look solely to the Trust Fund for
payment with respect to such interest.



7.3    Payment of Benefits. All payments of benefits provided for by the Plan
shall be made solely out of the Trust Fund in accordance with instructions given
to the Trustee by the Administrative Committee pursuant to the terms of the
Plan, and neither any Employer, the Administrative Committee, the Investment
Committee nor the Trustee shall be otherwise liable for any benefits payable
under the Plan.




- 71 -

--------------------------------------------------------------------------------





7.4    No Diversion of Trust Fund. Except as specifically provided in other
Sections of the Plan, it shall be and is hereby made impossible, at any time
prior to the satisfaction of all liabilities with respect to Employees and their
Beneficiaries under the Plan, for any part of the corpus or income of the Trust
Fund to be (within the taxable year or thereafter) used for, or diverted to,
purposes other than the exclusive benefit of Employees or their Beneficiaries.


- 72 -

--------------------------------------------------------------------------------





ARTICLE VIII -    COMMITTEES



8.1    Composition of Committees. The Administrative Committee and the
Investment Committee shall each consist of three or more members who may be, but
are not required to be, Members, Employees or directors of an Employer. The
members of the Administrative Committee and the Investment Committee and their
successors shall be appointed by the Board to serve for such terms as the Board
may fix. Any member of the Administrative or Investment Committee may be removed
at any time by the Board, which may also increase, or decrease to not less than
three, the number of Committee members. Any member of the Administrative or
Investment Committee may resign by delivering his written resignation to the
Board. Upon the existence of any vacancy in the membership of the Administrative
or Investment Committee, the Board shall appoint a successor, unless the number
of Committee members is decreased as provided in this Section.



8.2    Certification of Members. The Company shall certify the number and names
of the members of the Administrative Committee and the Investment Committee to
the Trustee. The Trustee may rely upon such certification until it receives
written notice from the Company as to a change in the membership of the
Administrative or Investment Committee.



8.3    Formalities of Committee Action. The Administrative Committee and the
Investment Committee may adopt, and amend from time to time, such rules for its
government and the conduct of its business as it deems advisable, including a
rule authorizing one or more of its members or its officers to execute
instruments on its behalf evidencing its action and the Trustee and any other
persons may rely on any instrument signed by such a person or persons so
authorized as properly evidencing the action of the Committee. The
Administrative or Investment Committee may from time to time, by resolution
adopted by it, delegate to one or more of its members or officers, to a
sub‑committee or sub‑committees or to an agent or agents of the Committee, such
of the Committee’s functions and duties as the Committee deems advisable. The
Administrative or Investment Committee shall each elect its Chairman from its
membership, and may elect other officers who need not be Committee members.
Except as may otherwise be provided by rules or


- 73 -

--------------------------------------------------------------------------------




procedures adopted by the Committee, the Administrative and Investment
Committees may each act by majority action either at a meeting or in writing
without a meeting and any action that purports to be an action of the Committee
and that is evidenced by the signatures of a majority of the members of the
Committee shall be deemed to be the action of the Committee.



8.4    Adoption of Rules. The Administrative Committee may from time to time
adopt rules for the administration of the Plan. Such rules may be amended by the
Administrative Committee from time to time, but such rules, as the same may be
amended, (a) insofar as they apply to the rights of Members, shall be uniform in
their application to all Members who are similarly situated and (b) shall not be
inconsistent with the terms of the Plan or Trust Agreement.



8.5    Functions and Duties of Administrative Committee.
(1)    The Administrative Committee shall have such functions and duties and
only such functions and duties as are specifically conferred upon it by the Plan
or the Trust Agreement or as may be delegated to it pursuant to Section 10.3. A
member of the Administrative Committee shall not be disqualified from acting
because of any interest, benefit or advantage, inasmuch as Committee members may
be directors of an Employer, Employees or Members, but no Committee member shall
vote or act in connection with the Committee’s action relating solely to
himself. Except as may be required by law, no bond or other security need be
required of any member of the Administrative Committee in such capacity in any
jurisdiction.
(2)    The Administrative Committee shall have sole and absolute discretion to
interpret the provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of the Plan), to make factual
findings with respect to any issue arising under the Plan, to determine the
rights and status under the Plan of Members or other persons, to decide disputes
arising under the Plan and to make any determinations and findings (including
factual findings) with respect to the benefits payable thereunder and the
persons entitled thereto as may be required for the purposes of the Plan. In
furtherance of, but without limiting, the foregoing, the Administrative
Committee is hereby granted the following specific authorities, which it shall
discharge in its sole and absolute discretion in accordance with the terms of
the Plan (as interpreted, to the extent necessary, by the Administrative
Committee):


- 74 -

--------------------------------------------------------------------------------




(a)    To resolve all questions (including factual questions) arising under the
provisions of the Plan as to any individual’s entitlement to become a Member;
(b)    To determine the amount of benefits, if any, payable with respect to any
person under the Plan (including, to the extent necessary, making any factual
findings with respect thereto);
(c)    To determine the amount of an Employee’s Compensation; and
(d)    To conduct the review procedure specified in Section 9.3.
All decisions of the Administrative Committee as to the facts of any case, as to
the interpretation of any provision of the Plan or its application to any case,
and as to any other interpretation, matter or other determination or question
under the Plan shall be final and binding on all parties affected thereby
subject to the provisions of Sections 8.7 and 9.3. The Administrative Committee
shall instruct the Trustee as to the benefits to be paid under the Plan and
shall furnish the Trustee with any information reasonably required by it for the
purpose of the payment of such benefits.
(3)    The Administrative Committee may employ such clerical, legal, accounting
or other assistance as it deems necessary or advisable for the proper
performance of its functions and duties under the Plan.



8.6    Reliance on Records. The Administrative Committee may rely upon the
records of a Controlled Group Member or upon any certificate, statement or other
representation made to it by an Employee, a Member, a Beneficiary, a Controlled
Group Member, an auditor or the Trustee concerning any fact required to be
determined under any of the provisions of the Plan and shall not be required to
make inquiry into the propriety of any action by an Employer, an auditor or the
Trustee.



8.7    Revocability of Administrative Committee Action. Any action taken by the
Administrative Committee with respect to the rights or benefits of any person
under the Plan shall be revocable by the Administrative Committee as to payments
or distributions not theretofore made, pursuant to such action, from the Trust
Fund; and appropriate adjustments may be made in future payments or
distributions to a Member or his Beneficiary to offset any excess payment or
underpayment theretofore made to such Member or his Beneficiary from the Trust
Fund.


- 75 -

--------------------------------------------------------------------------------







8.8    Responsibilities of Investment Committee.
(1)    The Investment Committee shall have such responsibilities and authority
and only such responsibilities and authority as are specifically conferred upon
it by the Plan or Trust Agreement or as may be delegated to it pursuant to
Section 10.3. Except as may be required by law, no bond or other security need
be required of any member of the Investment Committee in such capacity in any
jurisdiction.
(2)    The Investment Committee shall have the responsibilities and authority
set forth in the Plan and the Trust Agreement, including, but not limited to,
the responsibility and authority to:
(a)    monitor the performance of the Trustee,
(b)    select the Investment Funds to be made available pursuant to Section 5.1,
(c)    pursuant to Section 5.5, to select the Investment Fund or Funds that will
apply in the absence of a Member’s direction,
(d)    designate the person or persons (including the Investment Committee or
the Trustee) who will have discretionary investment authority regarding the
assets of the Investment Funds, and
(e)    to perform the duties specified in Article XIV with respect to Holdings
Stock.



8.9    Compensation and Expenses. The members of the Administrative and
Investment Committees shall serve without compensation for their services as
Committee members unless the Company shall provide for compensation for such
services. The reasonable expenses of the Administrative and Investment
Committees shall be paid as provided in Section 12.2.



8.10    Uniform Administration. All action taken by the Administrative Committee
under the Plan shall treat all persons similarly situated in a uniform and
consistent manner.


- 76 -

--------------------------------------------------------------------------------





ARTICLE IX -    CLAIMS PROCEDURES



9.1    Method of Filing Claim. Any Member or Beneficiary who believes that he is
entitled to receive a benefit under the Plan that he has not received may file
with the Administrative Committee a written claim specifying the basis for his
claim and the facts upon which he relies in making such claim. Such a claim must
be signed by the claimant or his authorized representative and shall be deemed
filed when delivered to any member of the Administrative Committee.



9.2    Notification to Claimant. Unless such claim is allowed in full by the
Administrative Committee, the Committee shall (within 90 days after such claim
was filed, plus an additional period of 90 days if the Administrative Committee
determines that special circumstances require an extension of time for
processing the claim and if written notice of the additional 90 day extension of
time indicating the specific circumstances requiring the extension and the date
by which a decision shall be rendered is given within the first 90 day period)
cause written notice to be mailed to the claimant of the total or partial denial
of such claim. Such notice shall be written in a manner calculated to be
understood by the claimant and shall state (1) the specific reason(s) for the
denial of the claim, (2) specific reference(s) to pertinent provisions of the
Plan and/or Trust Agreement on which the denial of the claim was based, (3) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and (4) a description of the Plan’s review procedure specified in
Section 9.3 including the time limits applicable to such procedure and a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review. Notwithstanding
the provisions of this Article IX, in the case of a determination of Disability
(other than pursuant to the Federal Social Security Act) involving a Former
Weartech Plan Participant, the disability claims procedures and review
procedures of the Weartech Plan shall apply.



9.3    Review Procedure. Within six months after the denial of his claim, the
claimant or his duly authorized representative may appeal such denial by filing
with the Administrative Committee his written request for a review of his said
claim. If the claimant does not file such request with the Administrative
Committee within such six month period, the claimant shall be conclusively


- 77 -

--------------------------------------------------------------------------------




presumed to have accepted as final and binding the initial decision of the
Administrative Committee on his claim. If such an appeal is so filed within such
six months, a Named Fiduciary designated by the Company shall conduct a full and
fair review of such claim. During such full and fair review, the claimant shall
be provided with the opportunity to submit written comments, documents, records,
and other information relating to the claim for benefits, and reasonable access
to and copies of, upon request and free of charge, all documents, records, and
other information relevant to the claimant’s claim for benefits. In addition,
such full and fair review shall take into account all comments, documents,
records, and other information submitted by the claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial decision. The Administrative Committee shall mail or deliver to the
claimant written notice of the Named Fiduciary’s decision within a reasonable
period of time, but not later than 60 days after the receipt of the request for
review unless special circumstances require an extension of time for processing.
If the Administrative Committee determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant setting forth the special circumstances requiring an extension of
time and the date by which the Named Fiduciary expects to render a decision, and
shall be furnished prior to the termination of the initial 60 day period. In no
event shall such extension exceed a period of 60 days from the end of the
initial period. In the case of an adverse decision on review, the notice of
decision (a) shall be written in a manner calculated to be understood by the
claimant, (b) shall state the specific reason(s) for the decision, (c) shall
make specific reference(s) to pertinent provisions of the Plan and/or Trust
Agreement on which the decision is based, (d) shall contain a statement that the
claimant is entitled to receive, upon request, and free of change, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits and (e) shall contain a statement
describing any voluntary appeal procedures offered by the Plan including the
claimant’s right to bring an action under section 502(a) of ERISA. To the extent
permitted by applicable law, the decision on review shall be final and binding
on all interested persons. The Named Fiduciary appointed to conduct the review
procedure set forth in this Section shall have the same powers to interpret the
Plan and make factual findings with respect thereto as are granted to the
Administrative Committee under Section 8.5


- 78 -

--------------------------------------------------------------------------------





ARTICLE X -    ADMINISTRATION OF THE PLAN
AND FIDUCIARY RESPONSIBILITIES



10.1    Responsibility for Administration. Except to the extent that particular
responsibilities are assigned or delegated to other Fiduciaries pursuant to the
Trust Agreement, other Articles of the Plan or Section 10.3, the Company (as the
Administrator) shall be responsible for the administration of the Plan. Each
other Fiduciary shall have only such powers, duties, responsibilities and
authorities as are specifically conferred upon him or it pursuant to provisions
of the Plan or Trust Agreement.



10.2    Named Fiduciaries. For the purposes of the Plan, the Named Fiduciaries
shall be the Company, the Administrative Committee, the Investment Committee and
the Trustee. The Company may designate any other person or persons as a Named
Fiduciary or Named Fiduciaries to perform functions specified in such instrument
(or in a delegation pursuant to Section 10.3) that relate to the administration
of the Plan, provided such designee accepts such designation. Such a designation
may be terminated at any time by notice from the Company to the designee or by
notice from the designee to the Company.



10.3    Delegation of Fiduciary Responsibilities.
(1)    The Company, the Administrative Committee and the Investment Committee
may each delegate to any person or persons any one or more powers, functions,
duties and/or responsibilities with respect to the Plan or the Trust Fund.
(2)    Any delegation pursuant to Subsection (1) of this Section, (a) shall be
signed on behalf of the delegator, be delivered to and accepted in writing by
the delegatee, (b) shall contain such provisions and conditions relating to such
delegation as the delegator deems appropriate, (c) shall specify the powers,
functions, duties and/or responsibilities therein delegated, (d) may be amended
from time to time by written agreement signed on behalf of the delegator and by
the delegatee and (e) may be revoked (in whole or in part) at any time by
written notice from one party to the other. A fully executed copy of any
instrument relating to any delegation (or revocation of any delegation) under
the Plan shall be filed with each of the Named Fiduciaries.




- 79 -

--------------------------------------------------------------------------------





10.4    Immunities. Except as otherwise provided in Section 10.5 or by
applicable law, (a) no Fiduciary shall have the duty to discharge any duty,
function or responsibility that is specifically assigned exclusively to another
Fiduciary or Fiduciaries by the terms of the Plan or Trust Agreement or is
delegated exclusively to another Fiduciary or Fiduciaries pursuant to procedures
for such delegation provided for in the Plan or Trust Agreement; (b) no
Fiduciary shall be liable for any action taken or not taken with respect to the
Plan or Trust Fund except for his own negligence or willful misconduct; (c) no
Fiduciary shall be personally liable upon any contract or other instrument made
or executed by him or on his behalf in the administration of the Plan or Trust
Fund; (d) no Fiduciary shall be liable for the neglect, omission or wrongdoing
of another Fiduciary; and (e) any Fiduciary may rely and shall be fully
protected in acting upon the advice of counsel, who may be counsel for any
Controlled Group Member, upon the records of a Controlled Group Member, upon the
opinion, certificate, valuation, report, recommendation or determination of the
Auditor of a Controlled Group Member, or upon any certificate, statement or
other representation made by an Employee, a Member, a Beneficiary or the Trustee
concerning any fact required to be determined under any of the provisions of the
Plan.



10.5    Limitation on Exculpatory Provisions. Notwithstanding any other
provision of the Plan or Trust Agreement, no provision of the Plan or Trust
Agreement shall be construed to relieve (or have the effect of relieving) any
Fiduciary from any responsibility or liability for any obligation,
responsibility or duty imposed on such Fiduciary by Part 4 of Title 1 of ERISA.


- 80 -

--------------------------------------------------------------------------------





ARTICLE XI -    MISCELLANEOUS



11.1    Spendthrift Provisions. No right or interest of any kind of a Member or
Beneficiary in the Trust Fund shall be anticipated, assigned (either in law or
equity), alienated or be subject to encumbrance, garnishment, attachment,
execution or levy of any kind, voluntary or involuntary, or any other legal or
equitable process, except in accordance with a qualified domestic relations
order as defined in section 414(p) of the Code. The Administrative Committee
shall establish procedures to determine the qualified status of domestic
relations orders and to administer distributions under such qualified orders in
accordance with section 414(p) of the Code. Notwithstanding any provision of the
Plan to the contrary, the Plan shall honor a judgment, order, decree or
settlement providing for the offset of all or a part of a Member’s benefit under
the Plan, to the extent permitted under section 401(a)(13)(C) of the Code;
provided that the requirements of section 401(a)(13)(C)(ii) of the Code relating
to the protection of the Member’s Spouse (if any) are satisfied.



11.2    Facility of Payment. In the event the Committee finds that any Member or
Beneficiary to whom a benefit is payable under the Plan is (at the time such
benefit is payable) unable to care for his affairs because of physical, mental
or legal incompetence, the Committee, in its sole discretion, may cause any
payment due to him hereunder, for which prior claim has not been made by a duly
qualified guardian or other legal representative, to be paid to the person or
institution deemed by the Committee to be maintaining or responsible for the
maintenance of such Member or Beneficiary; and any such payment shall be deemed
a payment for the account of such Member or Beneficiary and shall constitute a
complete discharge of any liability therefor under the Plan.



11.3    No Enlargement of Employment Rights. Nothing herein contained shall
constitute or be construed as a contract of employment between any Employer and
any Employee or Member and all Employees shall remain subject to discipline,
discharge and layoff to the same extent as if the Plan had never gone into
effect. An Employer by adopting the Plan, making contributions to the Trust Fund
or taking any other action with respect to the Plan does not obligate itself to
continue the employment of any Member or Employee for any period or, except as
expressly provided in the Plan, to make any payments into the Trust Fund.




- 81 -

--------------------------------------------------------------------------------





11.4    Merger or Transfer of Assets. There shall not be any merger or
consolidation of the Plan with, or the transfer of assets or liabilities of the
Plan to, any other plan, unless each Member of the Plan would (if the Plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer that is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation, or transfer
(if the Plan had then terminated).



11.5    Action by Company. Wherever the Company is authorized to act under the
Plan (including but not limited to any delegation of its fiduciary powers and
responsibilities under the Plan), such action shall be taken, unless otherwise
provided in the Plan, by written instrument executed by an officer of the
Company. The Trustee may rely on any instrument so executed as being validly
authorized and as properly evidencing the action of the Company.



11.6    Severability Provision. If any provision of the Plan or Trust Agreement
or the application thereof to any circumstance or person is invalid, the
remainder of the Plan or Trust Agreement and the application of such provision
to other circumstances or persons shall not be affected thereby.



11.7    Correction of Errors. Notwithstanding anything herein to the contrary,
the Plan Administrator or the Administrative Committee may take such actions or
permit such actions to be taken as are necessary and reasonably calculated to
correct an administrative error made by an Employer, the Plan Administrator, the
Committee, the Trustee or any other Fiduciary or administrator.



11.8    Military Service. Notwithstanding any provisions of the Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with section 414(u) of the Code.
“Qualified military service” means any service in the uniformed services (as
defined in chapter 43 of title 38 of the United States Code) by any individual
if such individual is entitled to reemployment rights under such chapter with
respect to such service.



11.9    Recovery of Overpayments. In the event of an erroneous payment or
payment amount in excess of the Plan’s obligation, the Plan may reduce future
benefits by the amount of the error or may recover the excess directly from the
person to or for whom the payment was made. This right of recovery does not
limit the Plan’s right to recover an erroneous payment in any other manner.


- 82 -

--------------------------------------------------------------------------------







11.10    Limitations on Investments and Transactions/Conversions.
(1)    The Plan Administrator, in its sole and absolute discretion, may
temporarily suspend, in whole or in part, certain Plan transactions, including,
without limitation, the right to change or suspend contributions, and/or the
right to receive a distribution, loan or withdrawal from an Account in the event
of any conversion, change in recordkeeper and/or Plan merger or spinoff.
(2)    The Plan Administrator, in its sole and absolute discretion, may suspend,
in whole or in part, temporarily or permanently, Plan transactions dealing with
investments, including without limitation, the right of a Member to change
investment elections or reallocate Account balances in the event of any
conversion, change in recordkeeper, change in Investment Funds and/or Plan
merger or spinoff.
(3)    In the event of a change in Investment Funds and/or a Plan merger or
spinoff, the Investment Committee, in its sole and absolute discretion, may
decide to map investments from a Member’s prior Investment Fund elections to the
then available Investment Funds under the Plan. In the event that investments
are mapped in this manner, the Member shall be permitted to reallocate funds
among the Investment Funds (in accordance with the terms of the Plan and any
relevant rules and procedures adopted for this purpose) after the suspension
period described in Subsection (2) of this Section (if any) is lifted.
(4)    Notwithstanding any provision of the Plan to the contrary, the Investment
Funds shall be subject to, and governed by, all applicable legal rules and
restrictions and the rules specified by the Investment Fund providers in the
Fund prospectus(es) or other governing documents thereof (to the extent such
rules and procedures are imposed and enforced by the Investment Fund provider
against the Plan or a particular Member). Such rules, procedures and
restrictions may limit the ability of a Member to make transfers into or out of
a particular Investment Fund and/or may result in additional transaction fees or
other costs relating to such transfers. In furtherance of, but without limiting
the foregoing, the Trustee, recordkeeper, Plan Administrator, Investment
Committee or Investment Fund provider (or their delegate, as applicable) may
decline to implement any investment election or instruction where it deems
appropriate.




- 83 -

--------------------------------------------------------------------------------





11.11    Electronic Media. Notwithstanding any provision of the Plan to the
contrary, including any provision which requires the use of a written
instrument, to the extent permitted by applicable law, the Committee may
establish procedures for the use of electronic media in communications and
transactions between the Plan or the Committee and Members and Beneficiaries.
Electronic media may include, but are not limited to, e-mail, the Internet,
intranet systems and telephonic response systems.


- 84 -

--------------------------------------------------------------------------------





ARTICLE XII -    OTHER EMPLOYERS



12.1    Adoption by Other Employers. The Employers under the Plan are the
Company and those Employers listed on Exhibit A to the Plan. Any other
Controlled Group Member may, with the consent of the Administrative Committee,
adopt the Plan and thereby become an Employer hereunder by executing an
Instrument of Adoption evidencing such adoption and filing a copy thereof with
the Company. Such Instrument of Adoption shall (subject to such terms and
conditions as the Committee may require or approve) become incorporated in the
Plan by reference. Further, such Instrument of Adoption may include such terms
and conditions as the Committee requires or approves, including without
limitation terms regarding the level of Matching Employer Contributions to be
made by the Employer, if any. By their adoption of the Plan, Employers other
than the Company shall be deemed to consent to actions taken by the Company in
entering into the Trust Agreement and any other arrangements for the purpose of
providing benefits under the Plan, and to authorize the Company and the
Administrative Committee to take any actions within the authority of the Company
or the Administrative Committee, as applicable, under the terms of the Plan.



12.2    Costs and Expenses. The costs and expenses incurred in connection with
the administration of the Plan and Trust Fund shall be paid from the Trust Fund;
provided, however, that the Company, in its absolute discretion, may elect at
any time to pay part or all thereof directly, but any such election shall not
bind the Company as to its right to elect with respect to the same or other
expenses at any other time to have such expenses reimbursed or paid from the
Trust Fund.



12.3    Withdrawal of Employer. Any Employer (other than the Company) that
adopts the Plan may elect separately to withdraw from the Plan. Any such
withdrawal shall be expressed in an instrument executed by the withdrawing
Employer and filed with the Company and the Trustee. In the event of such a
withdrawal of an Employer, or in the event the Plan is terminated as to an
Employer (but not all the Employers) pursuant to Section 13.1, such Employer
(herein called “former Employer”) shall cease to be an Employer, Employer
Contributions of such former Employer and


- 85 -

--------------------------------------------------------------------------------




Before‑Tax Contributions, and Rollover Contributions of or for Employees of such
former Employer shall cease.


- 86 -

--------------------------------------------------------------------------------





ARTICLE XIII -    AMENDMENT OR TERMINATION



13.1    Right to Amend or Terminate. Subject to the limitations of Sections
4.10(1) and 7.4 of the Plan, the Company has reserved, and does hereby reserve,
the right at any time, without the consent of any other Employer or of the
Members, Beneficiaries or any other person, (a) to terminate the Plan, in whole
or in part or as to any or all of the Employers or as to any designated group of
Employees, Members and their Beneficiaries, or (b) to amend the Plan, in whole
or in part. The Plan may be amended only by the Company.



13.2    Procedure for Termination or Amendment. Any termination or amendment of
the Plan pursuant to Section 13.1 shall be expressed in an instrument executed
by an officer of the Company and shall become effective as of the date
designated in such instrument or, if no date is so designated, on the date of
its execution.



13.3    Distribution Upon Termination. If the Plan shall be terminated by the
Company pursuant to Section 13.1, Employer Contributions, Before‑Tax
Contributions, and Rollover Contributions to the Plan shall cease, but the Trust
Fund shall be distributed as if the Plan had not been terminated.



13.4    Amendment Changing Vesting Schedule.
(1)    If any Plan amendment changes any vesting schedule under the Plan, each
Member having not less than three years of service shall be permitted to elect,
during the election period described in Subsection (2) of this Section, to have
his nonforfeitable percentage computed under the Plan without regard to such
amendment.
(2)    Such election period shall begin on the date the Plan amendment is
adopted and shall end no earlier than the latest of the following dates: (a) the
date that is 60 days after the day the Plan amendment is adopted, (b) the date
that is 60 days after the day the Plan amendment becomes effective, or (c) the
date that is 60 days after the day the Member is issued written notice of the
Plan amendment by the Company.
(3)    For purposes of Subsection (1) of this Section, a Member shall be
considered to have completed three years of service if such Member has completed
three years of service, whether or


- 87 -

--------------------------------------------------------------------------------




not consecutive, without regard to the exceptions of section 411(a)(4) of the
Code, prior to the expiration of the election period described in Subsection (2)
of this Section.



13.5    Nonforfeitable Amounts. Notwithstanding any other provision of the Plan,
upon the termination or partial termination of the Plan or upon complete
discontinuance of contributions under the Plan, the rights of all Employees to
benefits accrued to the date of such termination or partial termination or
discontinuance, to the extent then funded, or the amounts credited to the
Employees’ Accounts, shall be nonforfeitable.



13.6    Prohibition on Decreasing Accrued Benefits. No amendment to the Plan
(other than an amendment described in section 412(c)(8) of the Code) shall have
the effect of decreasing the accrued benefit of any Member. For purposes of the
preceding sentence, a Plan amendment that has the effect of (a) eliminating or
reducing an early retirement benefit or a retirement‑type subsidy (as defined in
regulations of the Secretary of the Treasury) or (b) eliminating an optional
form of benefit (except as permitted by any such regulations) with respect to
benefits attributable to service before the amendment, shall be treated as
decreasing accrued benefits, provided, however, that in the case of a
retirement‑type subsidy, this sentence shall apply only with respect to a Member
who satisfies (either before or after the amendment) the preamendment conditions
for the subsidy.


- 88 -

--------------------------------------------------------------------------------





ARTICLE XIV -    RULES REGARDING HOLDINGS STOCK



14.1    Voting Holdings Stock. Before each annual or special meeting of the
shareholders of the Lincoln Electric Holdings, Inc., the Administrative
Committee shall cause to be sent to each Member and Beneficiary who has voting
shares of Holdings Stock allocated to his Account on the record date of such
meeting a copy of the proxy solicitation material therefor, together with a form
requesting confidential instructions on how to vote the voting shares of
Holdings Stock allocated to his Account. Upon receipt of such instructions, the
Trustee shall vote the voting shares allocated to such Member’s or Beneficiary’s
Accounts as instructed. The Trustee shall not vote shares allocated to a
Member’s or Beneficiary’s Account for which no instructions are received. The
Trustee shall vote all voting shares of Holdings Stock that represent forfeited
Account values that have not been reallocated at the time of any such proxy
solicitation in the same proportion as it exercises voting rights as directed by
Members and Beneficiaries. A Member has the right to instruct the Trustee with
respect to voting shares of Holdings Stock on all matters which involve the
voting of such shares, including the exercise of any appraisal rights,
dissenters’ rights or similar rights granted by applicable law to the registered
or beneficial holders of Holdings Stock.



14.2    Sale of Holdings Stock. Subject to the rights of Members in a tender
offer as described in Section 14.3, the Investment Committee may direct the
Trustee to sell shares of Holdings Stock to any person, including the Company,
provided that any sale to the Company or other “disqualified person” within the
meaning of section 4975 of the Code or “party in interest” within the meaning of
section 3(14) of ERISA is made at a price that is not less than adequate
consideration as defined in section 3(18) of ERISA and no commission is charged
with respect to the sale.



14.3    Tender Offer for Holdings Stock. In the event of a tender offer for
shares of Holdings Stock subject to section 14(d)(1) of the Securities Exchange
Act of 1934 or subject to Rule 13e 4 promulgated under that Act (as those
provisions may from time to time be amended or replaced by successor provisions
of federal securities laws), the Company will advise the Trustee of the
commencement date of the tender offer. The Administrative Committee shall cause
each Member who has shares of Holdings Stock credited to his Account to be
advised in writing of the terms of


- 89 -

--------------------------------------------------------------------------------




the tender offer as soon as practicable after its commencement and shall cause
each Member to be furnished with a form by which he may instruct the Trustee
confidentially to tender shares credited to his Account (whether or not vested).
The Trustee shall tender those shares it has been properly instructed to tender,
and shall not tender those shares that it has been properly instructed not to
tender or for which no instructions are properly received. The Trustee shall
tender those shares of Holdings Stock that represent forfeited Account values
that have not been reallocated at the time of the tender offer in the same
proportion as the shares of Holdings Stock credited to Members’ and
Beneficiaries’ Accounts were tendered. The Administrative Committee’s (or its
delegate’s) advice to Members will include notice that allocated shares for
which no instructions are received shall not be tendered and such related
documents as are prepared by any person and provided to the shareholders of the
Company pursuant to the Securities Exchange Act of 1934. The Administrative
Committee or its delegate may also provide Members with such other material
concerning the tender offer as the Committee or its delegate in its discretion
determines to be appropriate. A Member’s instructions to the Trustee to tender
shares will not be deemed a withdrawal or suspension from the Plan or a
forfeiture of any portion of the Member’s interest in the Plan. Funds received
in exchange for tendered stock will be credited to the Account of the Member or
Beneficiary whose stock was tendered and shall, unless otherwise directed by the
Member or Beneficiary, be invested as provided in the Trust Agreement.


- 90 -

--------------------------------------------------------------------------------





ARTICLE XV -    TOP-HEAVY PLAN REQUIREMENTS



15.1    Definitions. For the purposes of this Article, the following terms, when
used with initial capital letters, shall have the following respective meanings:
(1)    Aggregation Group: Permissive Aggregation Group or Required Aggregation
Group, as the context shall require.
(2)    Compensation: “Compensation” as defined in Section 4.11(3).
(3)    Defined Benefit Plan: A qualified plan as defined in section 414(j) of
the Code.
(4)    Defined Contribution Plan: A qualified plan as defined in section 414(i)
of the Code.
(5)    Determination Date: For any Plan Year, the last day of the immediately
preceding Plan Year, except that in the case of the first Plan Year of the Plan,
the Determination Date shall be the last day of such first Plan Year.
(6)    Former Key Employee: A Non‑Key Employee with respect to a Plan Year who
was a Key Employee in a prior Plan Year. Such term shall also include his
Beneficiary in the event of his death.
(7)    Key Employee: An Employee or former Employee who is or was a Member and
who, at any time during the current Plan Year, is (a) an officer of an Employer
(limited to no more than 50 Employees or, if lesser, the greater of 3 Employees
or 10 percent of the Employees) having an annual Compensation greater than
$130,000 (as adjusted under section 416(i)(1) of the Code for Plan years
beginning after December 31, 2002), (b) a 5-percent owner (as such term is
defined in section 416(i)(1)(B)(i) of the Code) of the Employer, or (c) a
1-percent owner (as such term is defined in section 416(i)(1)(B)(ii) of the
Code) of an Employer having an annual Compensation of more than $150,000. The
term “Key Employee” shall also include such Employee’s Beneficiary in the event
of his death. For purposes of this Subsection, “Compensation” has the meaning
given such term by section 415(c)(3) of the Code.
(8)    Non-Key Employee: An Employee or former Employee who is or was a Member
and who is not a Key Employee. Such term shall also include his Beneficiary in
the event of his death.
(9)    Permissive Aggregation Group: The group of qualified plans of an Employer
consisting of:


- 91 -

--------------------------------------------------------------------------------




(a)    the plans in the Required Aggregation Group; plus
(b)    one (1) or more plans designated from time to time by the Administrative
Committee that are not part of the Required Aggregation Group but that satisfy
the requirements of sections 401(a)(4) and 410 of the Code when considered with
the Required Aggregation Group.
(10)    Required Aggregation Group: The group of qualified plans of an Employer
consisting of:
(a)    each plan in which a Key Employee participates; plus
(b)    each other plan that enables a plan in which a Key Employee participates
to meet the requirements of section 401(a)(4) or 410 of the Code.
(11)    Top-Heavy Account Balance: A Member’s (including a Member who has
received a total distribution from this Plan) or a Beneficiary’s aggregate
balance standing to his account as of the Valuation Date coinciding with or
immediately preceding the Determination Date (as adjusted by the amount of any
Employer Contributions made or due to be made after such Valuation Date but
before the expiration of the extended payment period in section 412(c)(10) of
the Code), provided, however, that such balance shall include the aggregate
distributions made to such Member or Beneficiary during the 1-year period ending
on the Determination Date (including distributions under a terminated plan that,
if it had not been terminated, would have been included in a Required
Aggregation Group) unless such aggregate distributions were made for a reason
other than severance from employment, death or disability in which case this
Section 15.1(11) shall be applied by substituting a 5-year period for the 1-year
period, and provided further that if an Employee or former Employee has not
performed services for any Employer maintaining the Plan at any time during the
1-year period ending on the Determination Date, his Account (and/or the Account
of his Beneficiary) shall not be taken into account.
(12)    Top-Heavy Group: An Aggregation Group if, as of a Determination Date,
the aggregate present value of accrued benefits for Key Employees in all plans
in the Aggregation Group (whether Defined Benefit Plans or Defined Contribution
Plans) is more than sixty percent (60%) of the aggregate present value of
accrued benefits for all employees in such plans.
(13)    Top-Heavy Plan: See Section 15.2.




- 92 -

--------------------------------------------------------------------------------





15.2    Determination of Top-Heavy Status.
(1)    Except as provided by Subsections (2) and (3) of this Section, the Plan
shall be a Top‑Heavy Plan if, as of a Determination Date:
(a)    the aggregate of Top‑Heavy Account Balances for Key Employees is more
than sixty percent (60%) of the aggregate of all Top‑Heavy Account Balances,
excluding for this purpose the aggregate Top‑Heavy Account Balances of Former
Key Employees; or
(b)    if the Plan is included in a Required Aggregation Group that is a
Top‑Heavy Group.
(2)    If the Plan is included in a Required Aggregation Group that is not a
Top‑Heavy Group, the Plan shall not be a Top‑Heavy Plan notwithstanding the fact
that the Plan would otherwise be a Top‑Heavy Plan under paragraph (a) of
Subsection (1) of this Section.
(3)    If the Plan is included in a Permissive Aggregation Group that is not a
Top‑Heavy Group, the Plan shall not be a Top‑Heavy Plan notwithstanding the fact
that the Plan would otherwise be a Top‑Heavy Plan under Subsection (1) of this
Section.



15.3    Top-Heavy Plan Requirements. Notwithstanding any other provisions of the
Plan to the contrary, if the Plan is a Top‑Heavy Plan for any Plan Year, the
Plan shall then satisfy the following requirements for such Plan Year:
(a)    The minimum vesting requirements as set forth in Section 15.4.
(b)    The minimum contribution requirement as set forth in Section 15.5.



15.4    Minimum Vesting Requirement. If the Plan is a Top‑Heavy Plan for any
Plan Year, each Employee who has completed at least three Years of Vesting
Service and who has an Hour of Service after the Plan becomes a Top‑Heavy Plan
shall have a nonforfeitable right to 100 percent of his Matching Employer
Contributions Sub‑Account. The vesting schedule described in the immediately
preceding sentence shall cease to be applicable when the Plan ceases to be a
Top‑Heavy Plan, provided that an Employee’s Matching Employer Contributions that
become nonforfeitable pursuant thereto before the Plan ceases to be a Top‑Heavy
Plan shall remain nonforfeitable and the change in the vesting schedule
resulting from the inapplicability of the vesting schedule described in the
immediately preceding sentence shall be subject to the provisions of Section
13.4.




- 93 -

--------------------------------------------------------------------------------





15.5    Minimum Contribution Requirement. If the Plan is a Top‑Heavy Plan for
any Plan Year:
(a)    Each Non‑Key Employee who is eligible to share in any Employer
Contribution for such Plan Year (or who would have been eligible to share in any
such Employer Contribution if a Before‑Tax Contribution had been made for him
during such Plan Year) shall be entitled to receive an allocation of such
Employer Contribution, which is at least equal to three percent (3%) of his
Compensation for such Plan Year.
(b)    The three percent (3%) minimum contribution requirement under paragraph
(a) above for a Non‑Key Employee shall be increased to four percent (4%) if the
Employer maintains a Defined Benefit Plan that does not cover such Non‑Key
Employee.
(c)    The percentage minimum contribution requirement set forth in paragraphs
(a) and (b) above with respect to a Plan Year shall not exceed the percentage at
which Employer Contributions are made (or required to be made) under the Plan
for such Plan Year for the Key Employee for whom such percentage is the highest
for such Year.
(d)    The percentage minimum contribution requirement set forth in paragraphs
(b) and (c) above may also be reduced or eliminated in accordance with Section
15.6(2).
(e)    For the purpose of paragraph (a) above, contributions taken into account
shall include like contributions under all other Defined Contribution Plans in
the Required Aggregation Group, excluding any such plan in the Required
Aggregation Group if that plan enables a Defined Benefit Plan in such Required
Aggregation Group to meet the requirements of section 401(a)(4) or section 410
of the Code.
(f)    For the purpose of this Section, the term “Employer Contributions” shall
include Before-Tax Contributions and Matching Employer Contributions made for an
Employee; provided, however, that Matching Employer Contributions taken into
account in satisfying the percentage minimum contribution requirement set forth
in paragraphs (a) and (b) above shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
section 401(m) of the Code.




- 94 -

--------------------------------------------------------------------------------





15.6    Coordination With Other Plans.
(1)    In applying this Article, an Employer and all Controlled Group Members
shall be treated as a single employer, and the qualified plans maintained by
such single employer shall be taken into account.
(2)    In the event that another Defined Contribution Plan or Defined Benefit
Plan maintained by the Controlled Group provides contributions or benefits on
behalf of Members in this Plan, such other plan(s) shall be taken into account
in determining whether this Plan satisfies Section 15.3; and the minimum
contribution required for a Non‑Key Employee in this Plan under Section 15.5
will be reduced or eliminated, in accordance with the requirements of section
416 of the Code and the Regulations thereunder, if a minimum contribution or
benefit is made or accrued in whole or in part in respect of such other plan(s).
(3)    Principles similar to those specifically applicable to this Plan under
this Article, and in general as provided for in section 416 of the Code and the
Regulations thereunder, shall be applied to the other plan(s) required to be
taken into account under this Article in determining whether this Plan and such
other plan(s) meet the requirements of such section 416 of the Code and the
Regulations thereunder.




EXECUTED at ________________, Ohio, this ____ day of ______________, 2016.


THE LINCOLN ELECTRIC COMPANY




By    
Title:










- 1 -

--------------------------------------------------------------------------------







EXHIBIT A




Participating Employers
as of January 1, 2017




The Lincoln Electric Company
J.W. Harris Co., Inc., solely with respect to its Employees who are “Covered
Employees”
as defined in the Plan
Lincoln Global, Inc.
Welding, Cutting, Tools & Accessories, LLC
Smart Force, LLC
Lincoln Electric Cutting Systems, Inc.
Kaliburn, Inc.
Easom Automation Systems, Inc.
Weartech International, Inc.
Vizient Manufacturing Solutions, Inc.


- 1 -